

EXHIBIT 10.01
 


 


 


 
PURCHASE AGREEMENT
 
BY AND BETWEEN
 
MAINLAND RESOURCES, INC.
 
AS SELLER
 
AND
 
LP
 
AS BUYER
 


 


 


 


 


 


 


 


 
MARCH 12, 2010
 


 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
 
                                                                                                                                                                                                                                                           Page


 
ARTICLE I
DEFINITIONS 
1

 
 
ARTICLE II
PURCHASE AND SALE 
8

 
 
2.1.
Purchase and Sale 
8

 
2.2.
Purchase Price 
8

 
2.3.
Adjustments to Purchase Price 
8

 
2.4.
Determination of Purchase Price 
10

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER 
11

 
 
3.1.
Organization 
12

 
3.2.
Authorization 
12

 
3.3.
No Violation or Conflict 
12

 
3.4.
Title 
12

 
3.5.
Contracts 
13

 
3.6.
Lease Provisions 
14

 
3.7.
Compliance With Law 
14

 
3.8.
Litigation 
15

 
3.9.
Taxes 
15

 
3.10.
Environmental Matters 
15

 
3.11.
Broker’s Fees 
15

 
3.12
Outstanding Commitments, AFEs and Invoices 
15

 
3.13
Preferential Rights and Required Consents 
15

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER 
16

 
 
4.1.
Organization 
16

 
4.2.
Authorization 
16

 
4.3.
No Violation or Conflict 
16

 
4.4.
No Reliance 
16

 
4.5.
Financing 
17

 
4.6.
Broker’s Fees 
17

 
ARTICLE V
COVENANTS 
17

 
 
5.1.
Conduct of Business 
17

 
5.2.
Buyer’s Access to Information 
18

 
5.3.
Further Assurances 
18

 
5.4.
Filings 
18

 
5.5.
Publicity 
18

 
5.6.
Casualty 
19

 
5.7
Notification of Claims 
19

 
ARTICLE VI
CONDITIONS PRECEDENT TO CONSUMMATION OF  THE CLOSING; CLOSING 
19

 
 
6.1.
Conditions Precedent to Each Party’s Obligations to Close 
19

 
6.2.
Conditions Precedent to Obligations of Buyer 
19

 
6.3.
Conditions Precedent to Obligations of Seller 
19

 
6.4.
The Closing 
19
 

 
ARTICLE VIIADDITIONAL
COVENANTS                                                                                                                                               
21

 
 
7.1.
Seller’s Access to Books and Records 
21

 
7.2.
Tax Matters 
22

 
7.3.
Surety Bonds; Letters of Credit 
23

 
7.4.
Consents and Preferential Rights 
23

 
 
ARTICLE VIIIINDEMNIFICATION23

 
 
8.1.
Limitation On and Survival of Representations and Warranties 
23

 
8.2.
Indemnification of Seller 
24

 
8.3.
Indemnification by Buyer 
25

 
8.4.
Consent to Settlement; Cooperation 
26

 
8.5.
Limitation of Liability 
26

 
8.6.
Exclusive Remedy 
26

 
8.7.
Title and Environmental Defects 
26

 
8.8.
Disclaimer of Other Warranties 
27

 
8.9.
Materiality Qualifiers Disregarded 
28

 
ARTICLE IX
TERMINATION 
28

 
 
9.1.
Termination 
28

 
9.2.
Effect of Termination 
29

 
ARTICLE X
MISCELLANEOUS 
29

 
 
10.1.
Entire Agreement 
29

 
10.2.
Expenses 
29

 
10.3.
Governing Law 
29

 
10.4.
Assignment 
30

 
10.5.
Notices 
30

 
10.6.
Counterparts; Headings 
31

 
10.7.
Specific Performance 
31

 
10.8.
Interpretation 
31

 
10.9.
Severability 
31

 
10.10.
No Third-Party Reliance 
31

 
10.11.
Like-Kind Exchange 
31

 
10.12.
Amendment; Waiver 
32

 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
 
 


 
EXHIBITS
 
 
Exhibit A
Procedure for Claiming Title Defects and Adjusting the Purchase Price
Exhibit B
Procedure for Claiming Environmental Defects and Adjusting the Purchase Price
Exhibit C
Form of Assignment, Conveyance and Bill of Sale
Exhibit D
Form of FIRPTA Affidavit
       



SCHEDULES
 
Schedule 2.1(a)
Excluded Assets
Schedule 2.3(a)(iv)
Certain Drilling and Completion Costs
Schedule 2.3(b)(iv)
Accrued Suspense Funds
Schedule 3.3
Violations or Conflicts
Schedule 3.4(a)
Leased Personal Property
Schedule 3.4(b)
Leases and Wells (including Net Acres, WI, NRI and Allocated Values)
Schedule 3.5(a)
Property Agreements
Schedule 3.5(b)
Matters relating to Property Agreements
Schedule 3.6
Unpaid Rentals, Royalties, Overriding Royalty Interests and Other Payments
Schedule 3.7
Compliance with Law
Schedule 3.8
Litigation
Schedule 3.12
Outstanding Commitments, AFEs and Invoices
Schedule 3.13
Preferential Rights and Required Consents
Schedule 7.3
Seller’s Surety Bonds and Letters of Credit









 
 

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 
This Purchase Agreement (this “Agreement”) is made as of March 12, 2010 by and
between Mainland Resources, Inc., a Nevada corporation (“Seller”), and LP, a
Delaware limited partnership (“Buyer”).
 
RECITALS
 
A.           Seller owns an interest in certain oil and gas leases and wells
located DeSoto Parish, Louisiana and assets related thereto.
 
B.           Seller desires to sell and Buyer desires to acquire the Assets (as
defined herein) on the terms and subject to the conditions set forth in this
Agreement.
 
AGREEMENT
 
The parties, in consideration of the premises and of the mutual representations,
warranties, covenants, conditions and agreements set forth herein and intending
to be bound, agree as set forth below:
 
                    ARTICLE I                      
 
DEFINITIONS
 
When used in this Agreement, the following terms shall have the meanings
specified:
 
“Action” means any action, claim, suit, litigation, arbitration or governmental
investigation.
 
“Agreement” means this Agreement, together with the Exhibits and Schedules
attached hereto, as the same may be amended from time to time in accordance with
the terms hereof.
 
“Allocated Value” means the monetary amount for each Lease or Well set forth
Schedule 3.4(b) for purposes of determining Title Defect Amounts and Title
Benefit Amounts.
 
“Assets” means the following:
 
(a) the Property Agreements, including, without limitation, the Leases;
 
(b) the Personal Property;
 
(c) the Production;
 
(d) the Books and Records; and
 
(e) all other mineral and real property rights, titles and interests of any
nature that Seller owns in and to all lands covered by the Leases (including but
not limited to rights to bonus, rentals, royalties, executive rights, and
reversionary rights).
 
 
1
 
 

--------------------------------------------------------------------------------


 
“Assignment” means the Assignment, Conveyance and Bill of Sale in the form of
Exhibit C attached hereto.  The Assignment may be executed in multiple
counterparts for recording in the various jurisdictions where the Assets are
located.
 
“Assumed Liabilities” means:
 
(f) any liability or obligation arising out of or resulting from performance due
on or after the Effective Time under any Property Agreement, including the
Leases;
 
(g) any liability or obligation for Taxes arising from and attributable to
ownership and operations after the Effective Time;
 
(h) any liability or obligation for properly plugging and abandoning all of the
Wells and restoring the surface areas associated with the Wells in accordance
and compliance with the rules and regulations of Governmental Authorities having
jurisdiction and the terms of the Leases;
 
(i) any liability or obligation relating to the accrued suspense funds as of the
Closing Date, but only to the extent such suspended funds have been transferred
to Buyer;
 
(j) any liability or losses attributable to a Title Defect for which the
Purchase Price is decreased pursuant to Section 2.3(b)(iv); and
 
(k) except for any right to a Purchase Price adjustment or as it may constitute
a breach of the representation set forth in Section 3.10, any matter relating to
the environmental condition of the Properties.
 
“Books and Records” means, in whatever form or media expressed, all books,
records, files or copies thereof, in Seller’s possession relating directly to
the Assets, including geological, plats, surveys, maps, cross-sections,
production records, electric logs, cuttings, cores, core data, pressure data,
decline and production curves, well files and all related matters, division of
interest records, division orders, lease files, title opinions, abstracts, lease
operating statements and all other accounting information, marketing reports,
statements, gas balancing information and all other marketing information, all
geophysical and seismic records except to the extent that the transfer of such
geophysical or seismic records would violate existing licensing or other
contractual restrictions on such transfer, but excluding all Tax Returns.
 
“Business Day” means any day other than (a) Saturday or Sunday; or (b) a day on
which commercial banks in Houston, Texas are closed.
 
“Buyer” has the meaning given in the opening paragraph.
 
“Closing” means the purchase and sale of the Assets and the assignment and
assumption of the Assumed Liabilities as contemplated this Agreement and the
documents related hereto.
 
“Closing Date” means May 1, 2010 or such other date as the parties may mutually
agree in writing.
 
 
2
 
 

--------------------------------------------------------------------------------


 
“Closing Purchase Price” has the meaning given in Section 2.2 below.
 
“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder, as amended.
 
“Easements” means all rights of way, easements, surface leases and other rights
of surface use held by Seller related to the Assets.
 
“Effective Time” for all purposes of this Agreement shall mean 12:01 a.m.
Central Time on January 1, 2010.
 
“Environmental Defect” means any condition in, on or under an Asset (including,
without limitation, air, land, soil, surface and subsurface strata, surface
water and ground water or sediments) that causes an Asset to be in violation of
an Environmental Law.  It is understood and agreed that matters of an
essentially similar nature such as, but not limited to, oil spills, chemical
barrels or equipment containing NORM found at a single site shall be deemed a
single incident or condition.  Each Environmental Defect shall be addressed as a
single incident or condition and Environmental Defects will not be aggregated on
a per condition basis or otherwise (i.e., chemical barrels found at all of the
Well sites shall not be aggregated, but instead, shall be evaluated on a site by
site basis).  The existence or presence of asbestos or NORM in or with respect
to any equipment, tubulars, material, facility or other property which is
currently in use and which is not currently required to be remediated under any
Environmental Law shall not be considered an Environmental Defect
notwithstanding that remediation may be required when such property is taken out
of service.


“Environmental Defect Notice” means a written notice given by Buyer to Seller
alleging an Environmental Defect.  To be effective, each Environmental Defect
Notice must be in writing, received by Seller on or before the expiration of the
Examination Period and satisfy the following conditions precedent: (i) name the
affected Asset, (ii) describe the condition that causes the Environmental
Defect, (iii) provide reasonable factual substantiation for the Environmental
Defect, and (iv) state the Environmental Defect Value.  For the purpose of the
preceding sentence, “factual substantiation for the Environmental Defect” shall
mean reports prepared by, or the basis of tests performed by Buyer or its
consultants.


“Environmental Defect Value” means the costs to remediate that particular
Environmental Defect as substantiated by Buyer or its consultants in writing,
which includes the remediation proposed and all assumptions used to calculate
such costs.
 
“Environmental Laws” means any and all Laws, relating to public health, or to
pollution or protection of the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata)
including, without limitation, the Clean Air Act, the Comprehensive
Environmental Response Compensation and Liability Act (“CERCLA”), the Resource
Conservation and Recovery Act of 1976 (“RCRA”), the Toxic Substances Control Act
(“TSCA”), the Clean Water Act, the Safe Drinking Water Act, the Hazardous
Materials Transportation Act (“HMTA”), the Oil Pollution Act of 1990, all as
amended, and any state Laws implementing or analogous to the foregoing federal
Laws, and all other Laws relating to or regulating emissions, discharges,
releases, or cleanup of pollutants, contaminants, chemicals, polychlorinated
biphenyls (“PCBs”), oil and gas exploration and production wastes, brine, solid
wastes, or toxic or Hazardous Substances or wastes.
 
 
3
 
 

--------------------------------------------------------------------------------


 
“Excluded Assets” means:
 
(l) the oil and gas leases excluded in accordance with the procedures set forth
in Section 5.6, Section 7.4 or on Exhibit A or B;
 
(m) a copy of the Books and Records;
 
(n) any other assets held by Seller or its affiliates, including any other
assets held by Seller in DeSoto Parish, Louisiana.
 
“Governmental Authority” means any federal, state, provincial, municipal, local
or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States, any of
its possessions or territories, or of any foreign nation.
 
“Hazardous Substances” means any substance or material which, if present in the
environment would, under applicable Law, require assessment, remediation, or
corrective action including, without limitation, chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products which
are classified as hazardous, toxic, radioactive, dangerous, or otherwise
regulated by, or form the basis for liability under, any Environmental Laws
including but not limited to any polluting substances, hazardous wastes under
RCRA, hazardous substances under CERCLA, toxic substances under TSCA, hazardous
materials under HMTA, or comparable materials or classification under any other
Environmental Laws.
 
“Knowledge of Seller” means the actual knowledge of the following employees of
Seller: Michael J. Newport, Mark Witt or Simeon Horton.
 
“Laws” means any federal, state, local or other law or governmental requirement
of any kind, and the rules, regulations and orders promulgated thereunder,
including principles of common law and duties existing thereunder, all of the
foregoing as in effect on the date hereof.
 
“Lease” (individually) and “Leases” (collectively) means the oil, gas, and/or
mineral leases (including federal leases) set forth on Schedule 3.4(b),
including, but not limited to leaseholds, record title and operating rights,
royalty or overriding royalty interests, production payment, reversionary, net
profit, contractual working interests and other similar rights and estates
therein owned by Seller in such leases, including all rights in any pooled,
unitized or communitized acreage by virtue of the Leases being a part thereof.
 
“Lease Burdens” means the royalties, overriding royalties, production payments,
net profit interests, and all similar interests burdening the Leases or
production therefrom, that are legally binding and enforceable at law or in
equity.
 
“Liabilities” means any direct or indirect losses, damages, debts, obligations
or liabilities of any nature, whether absolute, accrued, contingent, liquidated
or otherwise, and whether due or to become due, asserted or unasserted, known or
unknown.
 
 
4
 
 

--------------------------------------------------------------------------------


 
“Losses” has the meaning given in Section 8.2(a).
 
“Material Adverse Effect” or “Material Adverse Change” means a material adverse
effect on or change in (or any development that is reasonably likely to have a
material adverse effect on or change in) the Assets, other than any change,
circumstance or effect (a) relating to the economy, securities markets or
financial markets, including the credit markets, in general, (b) affecting the
oil and gas or energy industry generally, such as fluctuations in the price of
oil or gas, or (c) resulting from the execution or performance of this Agreement
or the announcement thereof.
 
“Net Acres” means the pro rata undivided interest of Seller in a Lease or other
agreement obtained by multiplying the total number of acres covered by the Lease
or agreement by the percentage Working Interest owned by Seller.
 
“Net Revenue Interest” means the decimal ownership of the lessee in production
from a Lease, after deducting all applicable Lease Burdens.
 
“Permits” means all written permits, licenses and governmental authorizations,
registrations and approvals required, as of the date hereof, for the conduct of
Seller’s business.
 
“Permitted Encumbrances” means:  (a) liens, charges, encumbrances, contracts,
agreements, instruments, obligations, defects and irregularities of title and
restrictions of right or interest of any nature affecting any Lease to the
extent discharged at Closing; (b) lessors’ royalties, overriding royalties, and
similar burdens that do not operate to reduce the Net Revenue Interest set forth
on Exhibit 3.4(b) in any Lease; (c) contingent future obligations under any
joint operating agreement, farm-out agreement, or similar agreement whereby an
operator or other party with an interest in such agreement may earn, or
otherwise become entitled to, an interest in any Lease or Well to the extent set
forth on Exhibit 3.4(b); (d) division orders and sales contracts relating to
hydrocarbons that are terminable, without material penalty, upon no more than 90
days notice to the purchaser under such division orders or sales contract
(subject to applicable governmental regulations); (e) all rights to consent by,
required notices to, and filings with or other actions by Governmental
Authorities, if any, in connection with the change of ownership or control of an
interest in any Lease; (f) any required third-party consent to change of
ownership or control of the Leases or similar agreements to the extent consent
is obtained prior to Closing; (g) materialmen’s, mechanics’, repairmen’s,
employees’, contractors’, operators’, tax and other similar liens or charges
arising pursuant to operations or in the ordinary course of business incidental
to construction, maintenance, or operation of the Leases (i) if they have not
been filed pursuant to Law and the opportunity to do so has expired, or (ii) if
they are not delinquent and payment is being made in the ordinary course of
business, or (iii) if their validity is being contested in good faith by
appropriate action and Seller executes and delivers at Closing an
indemnification agreement, reasonably acceptable to Buyer, agreeing to hold
Buyer harmless therefrom; or (iv) if due and payable, now or in the future,
provision has been made by Seller for the payment thereof; (h) easements in
respect of surface operations, pipelines, or the like and easements on, over or
in respect of the Leases that are not such as to interfere materially with the
operation or use of the Leases; (i) all other inchoate liens, charges,
encumbrances, contracts, agreements, instruments, obligations, defects and
irregularities affecting any of the Leases that individually or in the aggregate
are customary in the industry and do not interfere materially with the
operation, value or use of any of the Leases; (j) all applicable Laws, rules and
orders of any Governmental Authority; and (k) inchoate liens for Taxes not due
and payable before the Closing Date.
 
 
5
 
 

--------------------------------------------------------------------------------


 
“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Authority.
 
“Personal Property” means all of Seller’s interest in all of the tangible
personal property, fixtures and improvements now and as of the Effective Time
on, appurtenant to or used solely in connection with the Assets or with the
production, treatment, storage, sale or disposal of hydrocarbons, water or other
minerals or substances produced from the Leases, including, without limitation,
all Wells, wellhead equipment, fixtures, casing and tubing, all production,
storage, treating, compression, dehydration, delivering, salt water disposal and
pipeline fixtures, and other facilities of every kind, character and
description, used or usable solely in connection with the production, treatment,
storage, delivery, sale or disposal of hydrocarbons, water or other minerals or
substances produced from the Assets.
 
“Production” means all of Seller’s right, title and interest in the oil, gas,
casinghead gas, condensate, distillate and other liquid and gaseous hydrocarbons
produced from the Leases, products refined and manufactured therefrom and the
accounts and proceeds from the sale thereof to the extent the Production has
been produced, or accrued, or is held on the Leases or in the tanks from and
after the Effective Time.
 
“Properties” means the lands associated with and subject to the Leases, to the
extent, and only to the extent, that Seller has made use of such lands in
connection with the exploration or drilling for, or production of, hydrocarbons
under the terms of the Leases.
 
“Property Agreements” means the Leases, pooling and unitization agreements,
hydrocarbon purchase and sale contracts, leases, permits, rights-of-way,
easements, servitudes, licenses, farmouts, options, surface leases, surface fee
interests, orders and other contracts or agreements:  (i) to the extent relating
to any Well or to the other Assets; or (ii) to the extent relating to the
production, storage, treatment, transportation, processing, sale or disposal of
hydrocarbons, water or other minerals or substances produced therefrom or
attributable thereto, identified on Schedule 3.5(a).
 
“Purchase Price” means the amount specified in Section 2.2 hereof.
 
“Referral Firm” has the meaning given in Section 2.4(c)(ii).
 
“Retained Liabilities” means all liabilities and obligations of Seller, whether
such liabilities or obligations relate to payment, performance or otherwise,
other than the Assumed Liabilities.
 
“Seller” has the meaning given in the opening paragraph.
 
 
6
 
 

--------------------------------------------------------------------------------


 
“Tax” or “Taxes” means any and all taxes, levies, imposts, duties, assessments,
charges and withholdings imposed or required to be collected by or paid over to
any Governmental Authority.
 
“Tax Returns” means any report, return, information statement, payee statement
or other information required to be provided to any Governmental Authority, with
respect to Taxes imposed on Seller.
 
“Title Benefit” means any right, circumstance or condition that: (a) operates to
increase the Net Acres of Seller in any Lease above that shown therefor on
Schedule 3.4(b); (b) increases Seller’s Net Revenue Interest in any of the
Leases to more than the amount shown on Schedule 3.4(b) for each Lease; or
(c) decreases Seller’s Working Interest as set forth on Schedule 3.4(b) for each
Lease (other than decreases that would result in the Net Revenue Interest in
such Lease being proportionately decreased).
 
“Title Benefit Amount” means, with respect to a Title Benefit Property, the
increase in the Allocated Value of a property as a result of the existence of
one or more Title Benefits as determined pursuant to Exhibit A.
 
“Title Benefit Property” means a property affected by a Title Benefit.
 
“Title Defect” means any right, circumstance or condition (other than a
Permitted Encumbrance) that:  (a) operates to reduce the Net Acres of Seller in
any Lease below that shown therefor on Schedule 3.4(b); (b) reduces Seller’s Net
Revenue Interest in any of the Leases to less than the amount shown on Schedule
3.4(b) for each Lease; (c) increases Seller’s Working Interest as set forth on
Schedule 3.4(b) for each Lease (other than increases that would result in the
Net Revenue Interest in such Lease being proportionately increased); or
(d) imposes, on any of the Leases any encumbrance, claim, easement, servitude,
right, burden or defect that is not a Permitted Encumbrance hereunder.  It is
expressly understood that Permitted Encumbrances and production imbalances do
not constitute Title Defects.
 
“Title Defect Amount” means, with respect to a Title Defect Property, the
decrease in the Allocated Value of a property as a result of the existence of
one or more Title Defects as determined pursuant to Exhibit A.
 
“Title Defect Mechanism” means the procedure whereby the Purchase Price is
adjusted to compensate for variations in the Allocated Values caused by Title
Defects.  The Title Defect Mechanism is set forth in Exhibit A.
 
“Title Defect Property” means any Lease set forth on Schedule 3.4(b) affected by
a Title Defect.
 
“Well” (individually) and “Wells” (collectively) means the oil, gas, and/or
mineral wells set forth on Schedule 3.4(b).
 
“Working Interest” means that interest that bears a share of all costs and
expenses proportionate to the interest owned, associated with the exploration,
development and operation of a Lease and the Wells associated therewith, that
the owner of a Lease is required to bear and pay by reason of such ownership,
expressed as a decimal.
 
 
7
 
 

--------------------------------------------------------------------------------


 
                         ARTICLE II                                
 
PURCHASE AND SALE
 
2.1. Purchase and Sale.
 
(a) At Closing, Seller shall sell, assign, convey, transfer and deliver to
Buyer, and Buyer shall purchase and accept from Seller, all of Seller’s right,
title and interest in and to the Assets; provided, however, the Excluded Assets,
as set forth on Schedule 2.1(a) will not be conveyed or purchased hereunder, but
will be excluded from this transaction.
 
(b) At Closing, Buyer shall assume and become obligated to pay, perform, or
otherwise discharge the Assumed Liabilities.
 
(c) Notwithstanding anything herein to the contrary, Buyer shall not acquire any
right or interest in any properties of Seller other than the Assets prior to the
Effective Time.
 
2.2. Purchase Price.  The purchase price for the Assets will be $20,321,525
adjusted as provided in this Article II (as so adjusted, being herein called the
“Purchase Price”).  At Closing, the Purchase Price as adjusted pursuant to
Sections 2.3 (the “Closing Purchase Price”) shall be paid by Buyer to Seller in
cash by wire transfer of immediately available funds. A portion of the Purchase
Price in the amount of $823,843.12 shall be paid by Buyer to Madison Williams
and Company LLC in cash by wire transfer of immediately available funds.
 
2.3. Adjustments to Purchase Price.
 
(a) To determine the Closing Purchase Price, the Purchase Price shall be
increased by the following amounts:
 
(i) the amount of all (1) ad valorem, property or similar Taxes paid by Seller
and relating to the Assets for periods from and after the Effective Time,
calculated in a similar fashion as set forth in Section 2.3(b)(i), and (2) any
other expenses paid by Seller and relating to the Assets for periods from and
after the Effective Time and properly incurred under Section 5.1;
 
(ii) the aggregate amount of any and all out of pocket operating costs paid by
Seller to third parties, not in violation of Section 5.1, that relate to the
Assets for periods from and after the Effective Time, provided, however, that
the out of pocket operating costs associated with the Dehan 15 #1 well will be
calculated from and after the date of first production,  (excluding amounts for
which the Purchase Price is increased pursuant to Section 2.3(a)(i) above),
including, but not limited to, lease operating expenses, transportation and
marketing expenses, lease payments, severance Taxes and producing overhead
rates;
 
 
8
 
 

--------------------------------------------------------------------------------


 
(iii) the aggregate amount of any and all capital expenditures actually paid to
third parties by Seller or on Seller’s behalf, not in violation of Section 5.1,
that relate to the Assets for periods from and after the Effective Time;
 
(iv) other than with respect to the Griffith 11-1 well, all drilling and
completion costs incurred by Seller, not in violation of Section 5.1, on the
Leases prior to the Closing Date, which costs as of the date of this Agreement
are set forth on Schedule 2.3(a)(iv); and
 
(v) any other amount agreed upon by the parties in writing.
 
(b) To determine the Closing Purchase Price, the Purchase Price shall be
decreased, without duplication, by the following amounts:
 
(i) the amount of all of Seller’s unpaid ad valorem, production, severance,
property or similar Taxes relating to the Assets, to the extent that such unpaid
Taxes relate to periods of time before the Effective Time (to the extent that
any such amount has not been finally determined by Closing or any other date of
determination, such amount will be estimated based upon the best information
then reasonably available to the parties).  Such Taxes with respect to a period
which the Effective Time splits shall be prorated based on the number of days in
such period which fall on each side of the Effective Time; provided, however, to
the extent that such Taxes are computed based on the production from the Assets,
such Taxes shall be prorated between the parties based on the period in which
such production which is the basis for such calculation of Taxes occurs, in the
same manner as the parties are entitled to receive (or be credited with) such
production pursuant to the terms hereof;
 
(ii) amounts equal to all revenues (net of applicable Taxes that are paid by
Seller subsequent to the Effective Time and prior to the Closing Date, and
royalty, overriding royalty payments and similar such payments) collected by
Seller that are attributable to production of oil or gas from the Griffith 11-1
well (but not taking into account any hedges) and from the disposal of salt
water and relating to periods of time from and after the Effective Time;
 
(iii) all proceeds of production as produced and sold as of the date of first
production with respect to all Wells other than the Griffith 11-1 well;
 
(iv) an amount equal to the amount of accrued suspense funds as of the Closing
Date (such amount to be determined by Seller by updating the amount of accrued
suspense funds as of December 31, 2009 set forth on Schedule 2.3(b)(iv) to
reflect the amount of accrued suspense funds as of the Closing Date;
 
(v) an amount, calculated in accordance with the procedures of Exhibit A for
Title Defects, equal to the agreed value of any Title Defect that is asserted
prior to Closing, agreed to by Seller, and remains uncured by Seller at Closing;
provided that Title Defects for which there is no agreement prior to Closing
shall be addressed in accordance with procedures of Exhibit A;
 
 
9
 
 

--------------------------------------------------------------------------------


 
(vi) an amount, calculated in accordance with the procedures of Exhibit B for
Environmental Defects, equal to the agreed value of any Environmental Defect
that is asserted prior to Closing, agreed to by Seller, and remains uncured by
Seller at Closing; provided that Environmental Defects for which there is no
agreement prior to Closing shall be addressed in accordance with procedures of
Exhibit B;
 
(vii) an amount of money equal to the Allocated Value of any Assets set forth on
Schedule 3.4(b) that are removed from the purchase and sale under this Agreement
by reason of the exercise of a preferential right to purchase by the holder of
such right prior to Closing; and
 
(viii) any other amount agreed upon by the parties in writing.
 
2.4. Determination of Purchase Price.
 
(a) The Closing Purchase Price shall be determined by adding to or subtracting
from the Purchase Price, as applicable, each adjustment to be made to the
Purchase Price at Closing pursuant to Sections 2.3(a) and 2.3(b), as proposed by
Seller and not disputed by Buyer in accordance with this Section 2.4.
 
(b) Seller shall prepare and deliver to Buyer at least five Business Days before
the Closing Date a statement (the “Preliminary Settlement Statement”) setting
forth Seller’s good faith estimate of each adjustment (including the calculation
thereof) to be made in accordance with Sections 2.3(a) and 2.3(b).  Buyer may
dispute in good faith Seller’s estimate of the amount of such adjustments by
delivery to Seller by written notice thereof within two Business Days after
receipt of such estimate.  Buyer and Seller shall use commercially reasonable
efforts to resolve any such dispute in writing prior to Closing.  If any such
disputed amounts are not resolved by mutual written agreement of Buyer and
Seller prior to Closing, (i) such disputed amounts shall be resolved in
accordance with Section 2.4(c)(i) and (ii) Closing shall occur with payment of
the Closing Purchase Price less the amount of such disputed item or items (but
only to the extent of dispute); provided, however, that Title Defects shall be
addressed as set forth in Section 2.3(b)(iv).
 
(c) After Closing, and regardless of whether Seller or Buyer proposed or
disputed such adjustments pursuant to Section 2.4(b), the Closing Purchase Price
shall be subject to further adjustment pursuant to this Section 2.4(c).
 
(i) On or before the 90th day after Closing, Seller shall prepare and deliver to
Buyer, a statement (the “Final Settlement Statement”) setting forth Seller’s
calculation of the final adjustments described in Sections 2.3(a) and 2.3(b) and
showing the calculation of such adjustments, including any items that may have
been disputed by the parties but unresolved prior to Closing in accordance with
Section 2.4(b).  Within 30 days after receipt of the Final Settlement Statement,
Buyer shall deliver to Seller a written report containing any changes that Buyer
proposes be made to the Final Settlement Statement and the reasons for those
changes.  The parties shall attempt to agree to the amounts due pursuant to such
adjustments, including any amounts disputed under Section 2.4(b) and not
resolved prior to Closing, no later than 30 days after Buyer’s receipt of the
Final Settlement Statement.  The date upon which such agreement is reached shall
be herein called the “Final Settlement Date.”  Within five Business Days from
the Final Settlement Date, the party owing any undisputed amount for additional
adjustments shall wire such amount in cash, in immediately available funds to
the other party.
 
 
10
 
 

--------------------------------------------------------------------------------


 
(ii) If Seller and Buyer are unable to agree upon the Final Settlement Statement
by the 30th day after Buyer’s receipt of same, Ernst & Young LLP (or, if such
firm is unable or unwilling to act, such other nationally recognized independent
public accounting firm as shall be agreed upon by Buyer and Seller in writing)
(the “Referral Firm”) shall review the Final Settlement Statement and the
records relating to the Leases and determine the final adjustments, other than
adjustments determined under the mechanism regarding Title Defects set forth in
Exhibit A.  With respect to any matters under this Agreement to be resolved by
the Referral Firm, neither the Referral Firm nor any Person employed by the
Referral Firm will interpret the provisions of this Agreement unless otherwise
agreed by Seller and Buyer in writing.  With respect to any matters for which
interpretation of this Agreement is required, and for which Buyer and Seller
cannot agree on such interpretation, such matter shall be submitted to
arbitration in a similar manner as set forth in Exhibit A, paragraph 11
regarding Title Defect disputes and the Referral Firm shall decide all other
matters specified in this Section 2.4(c)(ii) and subsequently determine the
matters for which interpretation was required, based upon the results of said
determination after same has become final.  The decision of the Referral Firm
shall be binding on Buyer and Seller, and the fees and expenses of the Referral
Firm shall be borne one-half each by Buyer and Seller.  The Referral Firm shall
deliver its final calculation of the Purchase Price in writing to Buyer and
Seller as soon as is practicable, and the parties shall pay and receive the
final adjustment amount by wire transfer of cash in immediately available funds,
no later than the 5th business day following the paying party’s receipt from the
Referral Firm of the final Purchase Price determination, notwithstanding any
ongoing dispute, if any, regarding Title Defects.
 
(iii) The parties will, and will cause their representatives to, reasonably
cooperate and assist in the preparation of the Final Settlement Statement and
the conduct of the reviews and audits referred to in this Section 2.4, including
but not limited to making available books, records and personnel as necessary or
appropriate.
 
 
11
 
 

--------------------------------------------------------------------------------


 
                             ARTICLE III                                
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Buyer that:
 
3.1. Organization.  Seller is duly organized, validly existing and in good
standing under the laws of the State of Nevada.  Seller has full power and
authority to conduct its business as it is now being conducted and to own the
Assets (or to lease those Assets leased by it).  Seller is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the Assets
owned or used by it, or the nature of the activities conducted by it related to
the Assets, requires such qualification.
 
3.2. Authorization.  The execution, delivery and performance of this Agreement
have been authorized by all necessary action on the part of Seller, and no
further actions on the part of Seller are necessary to authorize the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.  This Agreement, and all of the other
documents or instruments required to be executed and delivered by Seller at
Closing have been, or at Closing will be, duly executed and delivered by Seller
and (assuming the due authorization, execution and delivery hereof and thereof
by Buyer) are valid and binding obligations of Seller, enforceable against
Seller in accordance with their terms (except to the extent that enforcement may
be affected by applicable bankruptcy, reorganization, insolvency and similar
Laws affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether enforcement is sought at law or in
equity)).
 
3.3. No Violation or Conflict.  Except as set forth on Schedule 3.3, the
execution, delivery and performance of this Agreement and all of the other
documents and instruments contemplated hereby to which Seller is a party does
not and will not (a) conflict with, violate or breach any Laws, judgment, order
or decree binding on Seller, the limited liability company agreement of Seller,
or any material contract to which Seller is a party or by which it is bound,
(b) give any party to any of the Property Agreements to which Seller is a party
or by which they are bound any right of termination, breach, cancellation,
acceleration or modification thereunder or (c) require the approval, consent or
authorization of, or prior notice to, filing with or registration with any
Governmental Authority.
 
3.4. Title.
 
(a) Seller owns or leases, subject to its rights and the rights of third parties
under joint operating agreements where applicable, all Personal Property
currently used with and which is reasonably sufficient to operate, in the
ordinary course of business, the Assets of which Seller is the operator of
record; provided, as to Personal Property currently used with Assets of which
Seller is not the operator of record, Seller only represents and warrants that
it has an interest in such Personal Property commensurate with its working
interest.  Schedule 3.4(a) contains a list of all leased Personal Property used
in connection with the Assets of which Seller is the operator of record and,
except as set forth on Schedule 3.4(a), all of said leases are
assignable.  Subject to ordinary wear and tear and to scheduled or necessary
repairs in the ordinary course of business, all material items of Personal
Property appurtenant to or used in connection with Assets of which Seller is the
operator of record are in reasonably good and serviceable condition and repair
and there are no necessary material repairs, improvements, restoration or other
service work necessary to make any of such assets serviceable.  Seller owns or
leases such Personal Property appurtenant to or used in connection with Assets
of which Seller is the operator of record free and clear of any claim, lien,
right, or encumbrance, except for Permitted Encumbrances.
 
 
12
 
 

--------------------------------------------------------------------------------


 
(b) Set forth on Schedule 3.4(b) is a true, correct and complete description of
each of the Leases and a list of the Wells located on the lands associated with
and subject to the Leases, together with a description of Seller’s Net Acres,
Net Revenue Interest and Working Interest therein.
 
(c) Seller owns all rights of way and surface damage agreements associated
therewith that are currently used with and which are reasonably sufficient for
the operation of the Assets or the production, treatment, storage, sale or
disposal of hydrocarbons, water or other minerals or substances produced from
the Leases, and, to the Knowledge of Seller, all of same are assignable.
 
3.5. Contracts.
 
(a) Schedule 3.5(a) lists the material Property Agreements other than the
Leases.  Prior to the date hereof, Seller has made available to Buyer true and
correct copies of all Property Agreements.  Except as set forth on
Schedule 3.5(a) (i) each Property Agreement is a valid and binding agreement of
Seller, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, or other laws affecting creditors’
rights generally or equitable principles; (ii) Seller has performed, and, to the
Knowledge of Seller, each other party has performed, each material term,
covenant and condition of each of the material Property Agreements to which
Seller is a party that is to be performed by Seller or such other party at or
before the date hereof; (iii)  no event has occurred that would, with the
passage of time or compliance with any applicable notice requirements or both,
constitute a default by Seller or, to the Knowledge of Seller, any other party,
under any of the material Property Agreements to which Seller is a party, except
for such defaults that individually or in the aggregate are not reasonably
expected to have a Material Adverse Effect on any of the Property Agreements;
and (iv) Seller does not intend, and Seller has not received written notice that
any other party to a material Property Agreement intends, to cancel or terminate
any of such Property Agreements.
 
(b) Except as set forth on Schedule 3.5(b) there are no on-going renegotiations
of, or attempts to renegotiate, any amounts paid or payable to Seller under any
of the Property Agreements and no party has made written demand for such
renegotiations.  Except as set forth on Schedule 3.5(b), there are no
commissions due (or to become due) to any broker or other party as a result of
the purchase or sale of hydrocarbons under any of the Property
Agreements.  Except as set forth on Schedule 3.5(b) Seller has not, with respect
to the Property Agreements:  (i) become overproduced as to any Asset so as to
have a balancing obligation relative thereto, nor has it otherwise received any
quantity of natural gas or liquids, condensate or crude oil to be paid for
thereafter other than in the normal cycle of billing; or (ii) received
prepayments, advance payments or loans which will require the performance of
services or provision of natural gas or liquids, condensate or crude oil under
such Property Agreements on or after the Effective Time without being currently
paid therefore other than in the normal cycle of billing.  Except as set forth
on Schedule 3.5(b), Seller is not obligated, by virtue of prepayment
arrangement, make up right under production sales contract containing a “take or
pay” or similar provision, gas balancing agreement, production payment or any
other arrangement to deliver hydrocarbons, or proceeds from the sale thereof,
attributable to the Leases at some future time without then or thereafter
receiving the full contract price therefore.  Except as set forth on
Schedule 3.5(b), there is no call upon, option to purchase or similar right to
obtain hydrocarbons from the Leases in favor of any Person other than pursuant
to renewal rights or automatic renewal provisions contained in existing
contracts for the sale for hydrocarbons and the Assets are not subject to any
area of mutual interest provisions, farm-ins, farm-outs or other agreements
under which any party thereto is entitled to receive assignments not yet made or
could earn additional assignments after the Effective Time.
 
 
13
 
 

--------------------------------------------------------------------------------


 
3.6. Lease Provisions.  All Leases are in force and effect and are maintained by
their terms.  Accurate and timely payment of delay rentals have been made to
maintain in force and effect all Leases within the primary term on which
drilling operations were not timely commenced.  All other Leases are validly
preserved beyond the primary term by production in paying quantities or the
accurate and timely payment of shut-in royalty payments or otherwise.  Except as
set forth on Schedule 3.6, all rentals, royalties, overriding royalty interests
and other payments due under each of the Leases have been timely and accurately
paid, except amounts that are being held in suspense as a result of title issues
in circumstances that do not provide any third party a right to terminate any
such Lease.  Schedule 2.3(b)(iv) lists the accrued suspense funds as of December
31, 2009.
 
3.7. Compliance With Law.  Except as set forth on Schedule 3.7:
 
(a) All filings and notices relating to the Assets, or the ownership or
operation thereof, required to be made by Seller with all Governmental
Authorities have been made by or on behalf of Seller other than filings or
notices for which the failure to provide is not, individually or in the
aggregate, reasonably expected to have a Material Adverse Effect on the Assets
or the transactions contemplated hereby.  Seller has not received any notice of
violation and is not in violation of any Law with respect to the Assets, except
for such violations as are not, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect on the Leases as a whole.
 
(b) Seller holds all of the Permits necessary for the operation of Seller’s
business as currently conducted, other than Permits for which the failure to
hold is not, individually or in the aggregate, reasonably expected to have a
Material Adverse Effect on the Assets or the transactions contemplated
hereby.  There are no proceedings pending or, to the Knowledge of Seller,
threatened that are reasonably expected to result in the revocation,
cancellation, suspension or modification of any material Permits.  There are no
proceedings pending or, to the Knowledge of Seller, threatened (i) with respect
to any alleged failure to have all Permits required in connection with the
operation of Seller’s business as currently conducted, or (ii) with respect to
any valid requirement to plug or abandon any Well in which Seller owns an
interest or that is located on any of the Leases.
 
 
14
 
 

--------------------------------------------------------------------------------


 
3.8. Litigation.  Except as set forth on Schedule 3.8 or Schedule 3.10, there is
no claim, legal action, suit, litigation, arbitration, dispute or investigation,
judicial, administrative or otherwise, or any order, decree or judgment, now
pending or in effect, or, to the Knowledge of Seller, threatened or contemplated
that, if adversely determined, would have an adverse effect on the Assets or the
transactions contemplated by this Agreement.
 
3.9. Taxes.  There are no liens for Taxes on the Assets, except for Taxes not
yet due and payable, and (subject to Section 7.2(a)) there is no unpaid Tax
payable by Seller for which Buyer would become liable by reason of purchasing
the Assets hereunder.  Seller has filed or will file all Tax Returns required to
be filed by Seller in connection with its ownership or operation of the
Assets.  None of the Assets includes any stock, partnership interests, limited
liability company interests, or legal or beneficial interests of any other
person, and none of the Assets is subject to any agreement that creates a
partnership for U.S. federal income tax purposes that has not properly elected
out of Subchapter K of Chapter 1 of Subtitle A of the Code.
 
3.10. Environmental Matters.  As to the Properties, there are no pending or, to
the Knowledge of Seller, threatened (a) lawsuits, (b) notices of violation or
notices of deficiency, (c) civil or criminal penalties, or (d) other unresolved
orders based on any noncompliance with Environmental Laws. Seller has no reason
to believe that its operations or other activities on the Lands violate any
Environmental Law. All written reports pertaining to environmental conditions on
the Assets have been provided to Buyer.   THIS SECTION 3.10 CONSTITUTES SELLER’S
SOLE REPRESENTATION AND WARRANTY WITH RESPECT TO ENVIRONMENTAL LAWS.
 
3.11. Broker’s Fees.  Seller has incurred no obligation or liability, contingent
or otherwise, for broker’s or finder’s fees in respect of the matters provided
for in this Agreement for which Buyer or Buyer’s affiliates will be responsible.
 
3.12. Outstanding Commitments, AFEs and Invoices.  Except as set forth in
Schedule 3.12, (i) Seller has incurred no expenses, and has made no commitments
to make expenditures (including any agreements that would obligate Buyer to make
expenditures) in connection with the ownership or operation of the Assets at or
after the Effective Time, other than with respect to routine operations
performed in the ordinary course of operating the existing Wells, which
operations are, individually, estimated to cost $10,000.00 or less, net to
Seller’s interest, and (ii) no proposals or authorities for expenditures (AFEs)
are currently outstanding (whether made by Seller or by any other party) to
drill additional wells, or to deepen, plug back, or rework existing wells, or to
conduct other operations on the Assets for which consent is required under the
applicable operating or unitization agreement, or to abandon any Wells, or to
conduct any other operation on the Assets for which, in each such case, the
estimated cost exceeds $10,000.00 net to Seller’s interest.
 
 
15
 
 

--------------------------------------------------------------------------------


 
3.13. Preferential Rights and Required Consents.  Except as set forth in
Schedule 3.13, there are no preferential rights to purchase any of the Assets
and no consents to assignment that are required to be obtained in connection
with the consummation of the transaction contemplated hereby.
 
                              ARTICLE IV                                
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller:
 
4.1. Organization.  Buyer is a limited partnership, duly formed, validly
existing and in good standing under the laws of the State of Delaware.  Buyer is
duly qualified as a foreign limited partnership in good standing in each
jurisdiction in which the conduct of its business requires such qualification,
except where the failure to be so qualified would not prevent, materially delay
or affect consummation of the transactions contemplated hereby.
 
4.2. Authorization.  Buyer has full power and authority to execute, deliver and
perform this Agreement and each agreement or instrument (to which it is a party)
executed in connection herewith or delivered pursuant hereto and to consummate
the transactions contemplated hereby.  Buyer’s execution, delivery and
performance of this Agreement and all agreements and instruments executed in
connection herewith or delivered pursuant hereto and the transactions
contemplated hereby have been duly authorized by all requisite action.  This
Agreement and all agreements or instruments executed by Buyer in connection
herewith or delivered by Buyer pursuant hereto have been or will be duly
executed and delivered by Buyer, and this Agreement and all agreements and
instruments executed by Buyer in connection herewith or delivered by Buyer
pursuant hereto constitute and will constitute the legal, valid and binding
obligations of Buyer, enforceable in accordance with their respective terms
(except to the extent that enforcement may be affected by applicable bankruptcy,
reorganization, insolvency and similar laws affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
enforcement is sought at law or in equity)).
 
4.3. No Violation or Conflict.  The execution, delivery and performance by Buyer
of this Agreement and each agreement or instrument executed in connection
herewith or delivered pursuant hereto and the consummation of the transactions
contemplated herein will not, with or without the giving of notice or the
passage of time, or both, (a) conflict with, or result in a violation or breach
of, or a default, right to accelerate or loss of rights under, or result in the
creation of any Lien under or pursuant to, any provision of Buyer’s articles of
incorporation or bylaws (or equivalent governing documents) or any Laws, or any
finding, order, judgment, writ, injunction or decree to which Buyer is a party
or by which Buyer or its assets may be bound or affected; or (b) require the
approval, consent or authorization of, or prior notice to, filing with or
registration with, any Governmental Authority, or any other Person.
 
4.4. No Reliance.  Buyer acknowledges that it has not relied on any oral or
written statements, representations, warranties, or assurances from Seller or
its officers, directors, employees, agents, or consultants, except those set
forth in this Agreement.  Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities.  In
making its decision to enter into this Agreement and to consummate the
transaction contemplated herein, subject to the express representations of
Seller set forth in this Agreement, Buyer (a) has relied or shall rely solely on
its own independent investigation and evaluation of the Assets and the express
provisions of this Agreement and (b) has satisfied or shall satisfy itself as to
the environmental and physical condition of and contractual arrangements
affecting the Assets.  Buyer has no knowledge of any fact that results in the
breach of any representation, warranty or covenant of Seller given hereunder.
 
 
16
 
 

--------------------------------------------------------------------------------


 
4.5. Financing.
 
(a) Buyer will have at Closing, unencumbered cash sufficient to fully satisfy
its obligations to pay the Purchase Price to Seller, as and when due.
 
(b) Buyer has sufficient financial resources to fulfill the surety bonding
requirements of the State of Louisiana in connection with the Leases.
 
4.6. Broker’s Fees.  Buyer has incurred no obligation or liability, contingent
or otherwise, for broker’s or finder’s fees in respect of the matters provided
for in this Agreement for which Seller or Seller’s affiliates will be
responsible.
 
                             ARTICLE V                                
 
COVENANTS
 
5.1. Conduct of Business.  Except as provided in this Agreement, until the
earlier of Closing or the termination of this Agreement in accordance with its
terms, Seller will use commercially reasonable efforts to maintain Seller’s
interest in the Assets consistent with past practices and will pay lease revenue
burdens, pay Taxes, and file all reports and other documents, and renew all
permits, as due consistent with past practices.  Other than capital expenditures
for the various projects set forth on Schedule 2.3(a)(iv), Seller has not, from
and since the date hereof, and will not undertake any capital expenditures in
excess of $10,000 or any contractual commitment in excess of thirty (30) days
without the approval of Buyer, except in instances that could, in the opinion of
Seller, result in material damage or injury to Persons, property or any of the
Assets. Except in the case of an emergency and subject to the terms of
applicable operating and other existing agreements, without the prior written
consent of Buyer, Seller shall not:
 
 
1.
make any nonconsent elections;

 
 
2.
abandon any Well or release (or permit to terminate), or modify or reduce its
rights under all or any portion of any of the Leases;

 
 
3.
except in the ordinary course of business, modify or terminate any of the
Property Agreements or waive or relinquish any right thereunder;

 
 
4.
agree to any renegotiated price, take-or-pay or other terms under existing gas
purchase agreements;

 
 
17
 
 

--------------------------------------------------------------------------------


 
 
 
 
5.
agree to any credit or prepayment arrangement that would reduce the share of gas
deliverable following the Effective Time;

 
 
6.
enter into any agreement or instrument for the sale, treatment, or
transportation of production (except for sales agreements terminable on no more
than 30 days’ notice);

 
 
7.
create any material gas imbalance;

 
 
8.
encumber, sell or otherwise dispose of any of the Assets, other than
(i) hydrocarbons sold or otherwise disposed of in the ordinary course of
business or (ii) personal property that is replaced by equivalent property or
consumed in Seller’s normal operation;

 
 
9.
pay, discharge, or satisfy any claims, liabilities, or obligations (whether
accrued, absolute, contingent, unliquidated, or otherwise, and whether asserted
or unasserted), other than the payment, discharge, or satisfaction of
obligations and liabilities in the ordinary course of business.

 
For the purposes of obtaining the written consents required in this Section 5.1,
Buyer designates the person set forth in Section 10.5.  Such consents may be
obtained in writing by overnight courier or given by telecopy or facsimile
transmission.
 
5.2. Buyer’s Access to Information.  At Buyer’s sole cost and expense, Buyer and
its authorized agents, officers and representatives shall have reasonable access
to the Assets, including the Books and Records, in order to conduct such
examinations and investigations of the Assets as Buyer deems necessary;
provided, however, that such examinations and investigations:  (a) shall be
conducted during the normal business hours of Seller and (b) shall not
unreasonably interfere with the operations and activities of Seller.
 
5.3. Further Assurances.  Seller hereby agrees to use commercially reasonable
efforts to obtain any and all approvals of Governmental Authorities and third
party consents, approvals, notations and authorizations required in connection
with the consummation of the transactions contemplated by this Agreement and
Buyer hereby agrees to cooperate and assist Seller with respect to obtaining
such approvals and consents. Each of the parties hereto hereby agrees to take
all such other commercially reasonable actions as are necessary or advisable in
order to cause the conditions set forth herein to be satisfied.  Seller further
agrees to fully cooperate and exercise reasonable, good faith efforts to
accommodate Buyer’s efforts to succeed Seller as operator of Seller-operated
Assets.
 
5.4. Filings.  Promptly after the execution of this Agreement, the parties shall
prepare and make or cause to be made any required filings, submissions and
notifications under the Laws of any domestic or foreign jurisdiction to the
extent that such filings are necessary to consummate the transactions
contemplated hereby (including to obtain the consents and approvals,
contemplated by Section 5.3).  Each party will furnish to the other party such
necessary information and reasonable assistance as such other party may
reasonably request in connection with the foregoing.
 
 
18
 
 

--------------------------------------------------------------------------------


 
5.5. Publicity.  All general notices, releases, statements and communications to
suppliers, distributors and customers of Seller or Buyer and to the general
public and the press relating to the transactions contemplated by this Agreement
shall be made only at such times and in such manner as may be agreed upon in
advance by Seller and Buyer; provided, however, that any party hereto or its
affiliates shall be entitled to make a public announcement if, upon the advice
of its legal counsel, such announcement is required to comply with Laws or any
listing agreement with any national securities exchange and if, to the extent
practicable, it gives prior notice to the other party hereto of its intention to
make such public announcement and provides the opportunity to review the content
of such disclosure.
 
5.6. Casualty.  Seller will maintain until Closing all existing insurance, at
its sole cost and expense.  If any material portion of any Asset shall be
damaged or destroyed by fire or other casualty before the Closing, either party
may, at its option, and upon written notice prior to Closing to the other party,
elect to exclude such Asset from this Agreement.  In the event that the Asset to
be excluded pursuant to this Section 5.6 is the entirety of a Lease, the
Purchase Price shall be reduced by the Allocated Value of the Asset to be
excluded.  In the event that the Asset sought to be excluded is less than the
entirety of a Lease, the Purchase Price shall be reduced by an amount mutually
agreed to in writing.  If neither party elects to delete such Asset from this
Agreement, Seller shall pay the deductible due under any insurance policy or
policies insuring the same and deliver to Buyer, at Closing, any insurance
proceeds actually received by it by reason of such casualty, and assign to Buyer
all of its right, title and interest in any claim under any applicable insurance
policies in respect of such casualty.
 
5.7. Notification of Claims.  Seller shall promptly notify Buyer of any suit,
action or other written proceeding before any court or governmental agency and
any cause of action that relates to the Assets or that might, in Seller’s
reasonable judgment, result in impairment or loss Seller’s title to any portion
of the Assets or the value thereof or that might hinder or impede the operation
of the Leases, in each case, arising or threatened in writing prior to the
Closing.
 
                      ARTICLE VI                                
 
CONDITIONS PRECEDENT TO CONSUMMATION OF
 
THE CLOSING; CLOSING
 
6.1. Conditions Precedent to Each Party’s Obligations to Close.  The respective
obligations of each party to consummate the transactions contemplated by this
Agreement on the Closing Date are subject to the satisfaction or waiver at or
prior to the Closing of the following conditions precedent:
 
(a) no order, decree or injunction shall have been enacted, entered, promulgated
or enforced by any Governmental Authority that prohibits the consummation of the
transactions contemplated by this Agreement; provided, however, that the parties
hereto shall use their commercially reasonable efforts to have any such order,
decree or injunction vacated or reversed; and
 
 
19
 
 

--------------------------------------------------------------------------------


 
(b) all consents, authorizations, orders, permits and approvals for (or
registrations, declarations or filings with) any Governmental Authority required
in connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby shall have been obtained or made, and
except where the failure to have obtained or made any such consent,
authorization, order, approval, filing or registration may not reasonably be
expected to have a Material Adverse Effect on Buyer or Seller following the
Closing Date.
 
6.2. Conditions Precedent to Obligations of Buyer.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement on the Closing Date
is subject to the satisfaction or waiver at or prior to the Closing of the
following conditions precedent:
 
(a) the representations and warranties of Seller contained in Article III shall
be true and correct in all material respects (when read without exception for
materiality or Material Adverse Effect) at and as of the Closing Date with the
same force and effect as if those representations and warranties had been made
at and as of such time (with such exceptions, if any, necessary to give effect
to events or transactions expressly permitted herein);
 
(b) Seller shall have performed, in all material respects, all obligations and
complied with all covenants contained herein that are necessary to be performed
or complied with by it at or before Closing; and
 
(c) Seller shall have delivered, or caused to be delivered, to Buyer at Closing,
all closing deliveries described in Section 6.4(a).
 
6.3. Conditions Precedent to Obligations of Seller.  The obligation of Seller to
consummate the transactions contemplated by this Agreement on the Closing Date
is subject to the satisfaction or waiver at or prior to the Closing of the
following conditions precedent:
 
(a) the representations and warranties of Buyer contained in Article IV shall be
true and correct in all material respects  (when read without exception for
materiality or Material Adverse Effect) at and as of the Closing Date with the
same force and effect as if those representations and warranties had been made
at and as of such time (with such exceptions, if any, necessary to give effect
to events or transactions expressly permitted herein);
 
(b) Buyer shall have performed, in all material respects, all obligations and
complied with all covenants contemplated herein that are necessary to be
performed or complied with by it at or before Closing;
 
(c) Buyer shall have delivered, or caused to be delivered, to Seller at Closing,
the closing deliveries described in Section 6.4(b).
 
 
20
 
 

--------------------------------------------------------------------------------


 
 
 
6.4. The Closing.  The following provisions shall be applicable with respect to
the Closing:
 
(a) At Closing, Seller shall, as a condition precedent to Buyer’s obligations
hereunder:
 
(i) execute and deliver the Assignment and the Assumption Agreements to Buyer;
 
(ii) deliver a certificate of Seller, signed by an authorized officer of Seller,
certifying that the conditions set forth in Section 6.2 have been satisfied;
 
(iii) execute and deliver a FIRPTA Affidavit in the form attached as Exhibit D;
 
(iv) execute and deliver to Buyer letters in lieu of transfer or division
orders;
 
(v) execute and deliver to Buyer any other forms required by any Governmental
Authority relating to the assignment of the Assets and relating to the
assumption of operations by Buyer;
 
(vi) deliver to Buyer such of the original Books and Records as Seller
determines to be feasible and thereafter deliver the remainder of the original
Books and Records to Buyer as soon after Closing as is reasonably practicable;
and
 
(vii) deliver possession of the Assets to Buyer.
 
(b) At Closing, and as a condition precedent to Seller’s obligations hereunder,
Buyer shall:
 
(i) pay to Seller in cash in immediate available funds the Closing Purchase
Price by wire transfer to a bank to be designated by Seller in writing;
 
(ii) execute and deliver the Assumption Agreement to Seller;
 
(iii) deliver a certificate of Buyer, signed by an authorized officer of Buyer,
certifying that the conditions set forth in Section 6.3 have been satisfied; and
 
(iv) execute and deliver to Seller any and all other instruments, documents and
other items reasonably necessary to effectuate the terms of this Agreement, as
may be reasonably requested by Seller.
 
 
21
 
 

--------------------------------------------------------------------------------


 
 
                          ARTICLE VII                                
 
ADDITIONAL COVENANTS
 
7.1. Seller’s Access to Books and Records.  At its expense, Seller and its
affiliates and its and their authorized agents, officers and representatives
shall have reasonable access after the Closing Date to the Books and Records for
any reasonable business purpose; provided, however, that such access by Seller
and its affiliates, and its and their authorized agents, officers and
representatives (a) shall be conducted during the normal business hours of
Buyer, and (b) shall not unreasonably interfere with the operations and
activities of Buyer.  Buyer shall cooperate in all reasonable respects with
Seller’s review of such information, including, without limitation, retaining
all such information until Seller has notified Buyer in writing that all tax
years (including any portion of a tax year) prior to and including the Closing
Date have been closed or for seven years, whichever is longer.
 
7.2. Tax Matters.
 
(a) Apportionment of Tax Liability.  With respect to the Assets, all Taxes shall
be prorated between Buyer and Seller as of the Effective Time for all taxable
periods that include the Effective Time.  Accordingly, for the purpose of
apportioning the liability for Taxes, (i) Buyer shall be responsible for all
Taxes related to the Assets that are attributable to the period of time after
the Effective Time and (ii) Seller shall be responsible for all Taxes related to
the Assets that are attributable to the period of Seller’s ownership prior to
the Effective Time.  Such Taxes with respect to a period which the Effective
Time splits shall be prorated based on the number of days in such period which
fall on each side of the Effective Time.  Seller shall be responsible, and
agrees to hold harmless and indemnify the Buyer Indemnified Parties, for all oil
and gas production, severance, ad valorem and other similar Taxes with respect
to the Assets for periods (or any portion thereof) or production prior to the
Effective Time, in each case to the extent not taken into account under Section
2.3(b).  Buyer shall be responsible, and agrees to hold harmless and indemnify
the Seller Indemnified Parties, for all oil and gas production, severance, ad
valorem and other similar Taxes with respect to the Assets for periods (or any
portion thereof) or production after the Effective Time, in each case to the
extent not taken into account under Section 2.3(a).
 
(b) Transfer Taxes.  Buyer shall be responsible, and agrees to hold harmless and
indemnify the Seller Indemnified Parties, for any and all sales and use,
conveyance, transfer, recordation, or similar Taxes or fees (including any
related interest, penalties or legal costs) that may be imposed on any transfer
of the Assets pursuant to this Agreement.
 
(c) Federal Tax Reporting.  Buyer and Seller will cooperate to comply with all
procedural requirements of Section 1060 of the Code and the regulations
promulgated thereunder, including, but not limited to, providing employer
identification numbers.  Except as otherwise required by applicable law, Buyer
and Seller agree that they will not take any tax position inconsistent with the
allocations made pursuant to this Agreement; provided, however, that (i) Buyer’s
cost for the Assets may differ from the total amount allocated thereunder to
reflect Buyer’s capitalized transaction costs so allocated, and (ii) Seller’s
amount realized on the sale of the Assets may differ from the total amount so
allocated to reflect Seller’s transaction costs that reduce the amount realized.
 
 
22
 
 

--------------------------------------------------------------------------------


 
 
(d) The parties agree to cooperate with each other as reasonably required after
the Closing Date in connection with audits and other proceedings with respect to
any Taxes relating to the Assets.
 
(e) Notwithstanding any other provision of this Agreement, the covenants and
obligations set forth in this Section 7.2 shall survive until, and any claim for
indemnification with respect thereto must be made prior to, the expiration of
the applicable statute of limitations with respect to the underlying Tax claim
(including any valid extensions).
 
7.3. Surety Bonds; Letters of Credit.  Buyer shall have surety bonds or letters
of credit in place, if and as required, prior to or immediately following the
Closing Date sufficient to replace Seller’s surety bonds or letters of credit
set forth on Schedule 7.3.
 
7.4. Consents and Preferential Rights.  Any consents other than consents
customarily obtained after Closing (such as, for example, consents to assign
federal leases) arising under any of the Property Agreements and unresolved at
Closing (either by time constraints or by refusal to consent), shall be
considered agreed-upon Title Defects under Exhibit A, until satisfied.  If on
the Closing Date, the holder of a preferential right has not indicated whether
or not it will exercise its right and the time period within which it must
timely respond has not lapsed, then the parties shall proceed to Closing on
those Assets unaffected by the preferential right and Seller shall retain the
Assets affected by the preferential right and Buyer shall retain a portion of
the Purchase Price equal to the Allocated Value of such affected Assets as
reflected on Schedule 3.4(b) until such time period has lapsed or has been
waived by the holder of such preferential right. If the holder of the
preferential right exercises such right after the Closing, then the Assets
affected by the preferential right shall be Excluded Assets for purposes of this
Agreement.  If the holder of the preferential right waives such right after the
Closing or if the time period within which it must timely respond has lapsed,
then the Assets affected by the preferential right shall immediately be conveyed
to Buyer in return for payment by Buyer to Seller of the Allocated Value of the
affected Assets.
 
                               ARTICLE VIII                                
 
INDEMNIFICATION
 
8.1. Limitation On and Survival of Representations and Warranties.
 
(a) Buyer and Seller acknowledge and agree that no representations or warranties
have been made by Buyer or Seller in connection with the transactions
contemplated by this Agreement, except for those representations and warranties
made in Article III and Article IV hereof.
 
(b) Subject to paragraph (a) of this Section 8.1 all representations and
warranties contained in this Agreement, or in any agreements or instruments
executed in connection herewith or delivered pursuant hereto, shall survive the
Closing for a period of twelve (12) months beginning on the Closing Date, except
that any representations and warranties with respect to Taxes shall survive
until the expiration of the applicable statute of limitations with respect to
the underlying Tax claim (including any valid extensions).  Such representations
and warranties shall only be effective with respect to any breach or claim when
notice of such breach or claim shall have been given in writing to the other
Party in breach or against whom indemnification is sought within such
period.  All covenants contained in this Agreement or in any agreement or
instrument executed in connection herewith shall survive the Closing for the
applicable statute of limitations relating thereto.  Any claim for
indemnification for which notice has been given within the prescribed period may
be prosecuted to conclusion notwithstanding the subsequent expiration of such
period.
 
 
23
 
 

--------------------------------------------------------------------------------


 
 
8.2. Indemnification of Seller.
 
(a) Subject to the limitations set forth in Sections 7.2, 8.1, 8.5, 8.6, and
8.7, Seller hereby agrees to indemnify and hold Buyer and its affiliates and
their respective employees, officers, managers, members and directors (each a
“Buyer Indemnified Party”) harmless from and against any and all claims,
demands, suits, proceedings, judgments, losses, liabilities, damages, costs and
expenses (including, but not limited to, reasonable attorneys’ fees)
(collectively, “Losses”) imposed upon or incurred by any Buyer Indemnified Party
as a result of or in connection with any of the following:
 
(i) any breach of a representation or warranty made by Seller in Article III of
this Agreement or in the certificate delivered by Seller pursuant to Section
6.4(a)(ii);
 
(ii) the breach of, or default in the performance by Seller of, any covenant,
agreement or obligation to be performed by Seller pursuant to this Agreement or
any agreement or instrument executed in connection herewith or pursuant hereto;
 
(iii) the Excluded Assets or the Retained Liabilities; or
 
(iv) any responsibility for any offsite transportation, treatment, storage or
disposal by Sellers of Hazardous Substances produced from the Assets.
 
Buyer covenants that it shall not solicit third parties to commence any
proceedings or make any claims against Buyer or any affiliate of a Buyer for
which a Buyer Indemnified Party would be entitled to indemnification under this
Section 8.2 and shall not disclose any information with the intent of soliciting
third parties to commence such proceedings or make such claims.
 
(b) Within thirty (30) days after receipt by a Buyer Indemnified Party of notice
of the commencement of an Action or other event giving rise to a claim by a
Buyer Indemnified Party for indemnification under this Section 8.2 (a “Buyer
Claim”), the Party receiving such notice shall notify (the “Buyer Claim Notice”)
Seller in writing of the commencement of such Action or the assertion of such
Buyer Claim; provided, however, that failure to give such notice shall not
relieve Seller of its obligations hereunder unless and only to the extent that
Seller is materially prejudiced thereby.  Seller shall have the option, and
shall notify Buyer Indemnified Party in writing within ten (10) Business Days
after its receipt of a Buyer Claim Notice of its election, either:  (A) to
participate (at the expense of Seller) in the defense of such Action or Buyer
Claim (in which case the defense of such Action or Buyer Claim shall be
controlled by Buyer Indemnified Party) or (B) to take charge of and control the
defense of such Action or Buyer Claim (at the expense of Seller).  If Seller
elects to control the defense, it will not compromise or settle the Action or
Buyer Claim without the prior written consent of Buyer (which consent shall not
be unreasonably withheld, conditioned or delayed), except as provided in Section
8.4.  If Seller fails to notify Buyer Indemnified Party of its election within
the applicable response period, then Seller shall be deemed to have elected not
to control the defense of such Action or Buyer Claim.  If Seller elects to
control the defense of any Action or Buyer Claim, Buyer Indemnified Party shall
have the right to employ separate counsel and participate in the defense of such
Action or Buyer Claim, but the fees and expenses of such counsel shall be at the
expense of Buyer Indemnified Party.
 
 
24
 
 

--------------------------------------------------------------------------------


 
 
 
(c) Except as provided in Section 8.4, if Seller does not control the defense of
any Action or Buyer Claim, then Buyer Indemnified Party may settle such Action
or Buyer Claim only with the prior written consent of Seller Indemnifying Party
(not to be unreasonably withheld, conditioned or delayed).
 
8.3. Indemnification by Buyer.
 
(a) Subject to the limitations set forth in Sections 7.2, 8.1 8.5, 8.6 and 8.7,
Buyer hereby agrees to indemnify and hold Seller and its affiliates and their
respective employees, officers, managers, and members (each a “Seller
Indemnified Party”) harmless from and against any and all Losses imposed upon or
incurred by any Seller Indemnified Party as a result of or in connection with
any of the following:
 
(i) any breach of a representation or warranty made by Buyer in Article IV of
this Agreement or in the certificate delivered by Buyer pursuant to Section
6.4(b)(iii);
 
(ii) the breach of or default in the performance by Buyer of any covenant,
agreement or obligation to be performed by Buyer pursuant to this Agreement or
any agreement or instrument executed in connection herewith or pursuant hereto,
including, without limitation, the Assumption Agreement; or
 
(iii) the ownership or operation of the Assets and Assumed Liabilities from and
after the Closing Date.
 
(b) Within thirty (30) days after receipt by a Seller Indemnified Party of
notice of the commencement of an Action or other event giving rise to a claim by
a Seller Indemnified Party for indemnification (a “Seller Claim”), the Party
receiving such notice shall notify (the “Seller Claim Notice”) Buyer in writing
of the commencement of such Action or the assertion of such Seller Claim;
provided, however, that failure to give such notice shall not relieve Buyer of
its obligations hereunder unless and only to the extent that Buyer is materially
prejudiced thereby.  Buyer shall have the option, and shall notify Seller
Indemnified Party in writing within ten (10) Business Days after its receipt of
a Seller Claim Notice of its election, either:  (A) to participate (at its own
expense) in the defense of the Action or Seller Claim (in which case the defense
of such Action or Seller Claim shall be controlled by Seller Indemnified Party)
or (B) to take charge of and control defense of such Action or Seller Claim (at
its own expense).  If Buyer fails to notify Seller Indemnified Party of its
election within the applicable response period, then Buyer shall be deemed to
have elected not to control the defense of such Action or Seller Claim.  If
Buyer elects to control the defense, it will not compromise or settle the Action
or Seller Claim without the prior written consent of Seller (which consent shall
not be unreasonably withheld, conditioned or delayed), except as provided in
Section 8.4.  If Buyer elects to control the defense of any Action or Seller
Claim, each Seller Indemnified Party shall have the right to employ separate
counsel and participate in the defense of any such Action or Seller Claim, but
the fees and expenses of such counsel shall be at the expense of Seller
Indemnified Party.
 
 
25
 
 

--------------------------------------------------------------------------------


 
 
 
 
(c) Except as provided in Section 8.4, if Buyer does not control the defense of
any Action or Seller Claim, then Seller Indemnified Party may settle such Action
or Seller Claim only with the prior written consent of Buyer (not to be
unreasonably withheld, conditioned or delayed).
 
8.4. Consent to Settlement; Cooperation.  Either Buyer or Seller, as the case
may be (each an “Indemnifying Party”), in the defense of any claim or
litigation, may, without the consent of the Buyer Indemnified Party or Seller
Indemnified Party, as the case may be, consent to entry of any judgment or enter
into any settlement only if the same includes as an unconditional term thereof
the giving by the claimant or plaintiff to such Buyer Indemnified Party or
Seller Indemnified Party (as applicable) of a full and unconditional release
from all liability in respect of such claim or litigation.  A Buyer Indemnified
Party or Seller Indemnified Party, as the case may be, shall furnish such
information regarding itself or the claim in question as the Indemnifying Party,
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.
 
8.5. Limitation of Liability.  Notwithstanding the foregoing, and except with
respect to Buyer’s and Seller’s respective obligations for Taxes and
post-closing adjustments to the Purchase Price and except for Seller’s
obligations under Section 8.2(a)(iii) and Buyer’s obligations under Section
8.3(a)(iii), (a) Seller shall not be obligated to indemnify Buyer Indemnified
Parties, and Buyer shall not be obligated to indemnify Seller Indemnified
Parties pursuant to this Article VIII unless and until the amount of all Losses
incurred by Buyer, or by Seller, as the case may be, exceeds one percent (1%) of
the Purchase Price in the aggregate (the “Basket”), in which event the Party
seeking indemnity may recover all Losses incurred in excess of the Basket from
the first dollar above the Basket, and (b) Seller’s maximum liability for Losses
under Section 8.2 shall be fifteen percent (15%) of the Purchase Price (the
“Maximum Indemnity Amount”).
 
 
26
 
 

--------------------------------------------------------------------------------


 
 
 
8.6. Exclusive Remedy.  Except as provided in Section 7.2 or 8.7, after the
Closing, the Parties’ sole and exclusive recourse against each other for any
Loss or claim of Losses arising out of or relating to this Agreement shall be
expressly limited to the provisions of this Article VIII.  Under no
circumstances shall any Party be liable to the other Party for consequential,
incidental, or punitive damages, including damages for lost profits, and this
sentence shall survive the Closing or any termination of this Agreement under
Section 9.1.
 
8.7. Title and Environmental Defects.  Buyer’s sole and exclusive remedy with
respect to Title Defects or Losses arising thereunder shall be as provided in
Exhibit A. Buyer’s sole and exclusive remedy with respect to Environmental
Defects or Losses arising thereunder shall be as provided in Exhibit B.
 
8.8. Disclaimer of Other Warranties.
 
(a) The express representations and warranties of Seller contained in this
Agreement are exclusive and are in lieu of all other representations and
warranties, express, implied, or statutory.  Except as provided in Article III,
SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND
BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED,
AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO (I) PRODUCTION RATES,
RECOMPLETION OPPORTUNITIES, DECLINE RATES, GAS BALANCING INFORMATION OR THE
QUALITY, QUANTITY, OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY,
ATTRIBUTABLE TO THE ASSETS, (II) THE ACCURACY, COMPLETENESS OR MATERIALITY OF
ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR
HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF SELLER, (III) THE ENVIRONMENTAL
CONDITION OF THE PROPERTIES, (IV) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (V) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (VI) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (VII) ANY RIGHTS OF PURCHASERS UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, AND (VIII) ANY AND ALL IMPLIED WARRANTIES EXISTING
UNDER APPLICABLE LAW; IT BEING THE EXPRESS INTENTION OF BOTH BUYER AND SELLER
THAT SUBJECT TO AND WITHOUT LIMITING SELLER’S EXPRESS REPRESENTATION AND
WARRANTIES CONTAINED HEREIN, THE PERSONAL PROPERTY, EQUIPMENT AND FIXTURES
INCLUDED WITHIN THE PROPERTIES ARE TO BE CONVEYED TO BUYER IN THEIR PRESENT
CONDITION AND STATE OF REPAIR, AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS BUYER DEEMS APPROPRIATE.  SELLER AND BUYER AGREE THAT, TO THE
EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE
PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.
 
 
27
 
 

--------------------------------------------------------------------------------


 
 
 
(b) Buyer is aware that the Properties have been used for exploration,
development, production, handling, transporting and/or processing of oil and gas
and that there may be petroleum, produced water, wastes, or other materials
located on or under the Properties or associated with the premises.  Some
equipment and sites included in the Properties may contain asbestos, Hazardous
Substances, or naturally occurring radioactive material (“NORM”).  NORM may
affix or attach itself to the inside of wells, materials, and equipment as
scale, or in other forms; the wells, materials, and equipment located on the
Properties or included in the Properties may contain NORM and other materials or
Hazardous Substances; and NORM containing material and other materials or
Hazardous Substances may have been buried, come in contact with the soil or
water, or otherwise been disposed of on the Properties.  Special procedures may
be required for the remediation, removal, transportation, or disposal of
materials, asbestos, Hazardous Substances, and NORM from the
Properties.  Effective as of Closing, Buyer will assume all liability for the
assessment, remediation, removal, transportation, and disposal of these
materials and associated activities and will conduct these activities in
accordance with all applicable laws and regulations, including applicable
environmental laws.
 
(c) Buyer understands that operation of the Leases is subject to requirements of
the Governmental Authorities having jurisdiction.  It will be the obligation of
Buyer to ensure that, as of the Closing, or as soon thereafter as reasonably
practicable, Buyer will meet the qualifications of the Governmental Authorities
having jurisdiction, in order to become record operator of the Leases.
 
8.9. Materiality Qualifiers Disregarded.  For the sole purpose of determining
the amount of any Losses under this Article VIII arising from the existence of a
breach of any of either Party’s representations and warranties herein, all such
breached representations and warranties that are qualified by materiality shall
be deemed to be not so qualified.  For the avoidance of doubt, however, for the
purpose of determining whether there has been a breach of a representation or
warranty, all such qualifiers shall be considered.
 
                            ARTICLE IX                                
 
TERMINATION
 
9.1. Termination.  This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time, prior to the
Closing only as follows:
 
(a) by mutual written consent of Buyer and Seller;
 
(b) by Seller if there shall have been a material breach of any of the covenants
or agreements or any of the representations or warranties set forth in this
Agreement on the part of Buyer, which breach would prevent Buyer from performing
its obligations under this Agreement and which is not cured within 5 days
following written notice to Buyer, or which breach, by its nature or timing,
cannot be cured prior to Closing; provided that Seller shall not have the right
to terminate this Agreement pursuant to this Section 9.1(b) if it is then in
material breach of any of representations, warranties, covenants or other
agreements hereunder;
 
 
28
 
 

--------------------------------------------------------------------------------


 
 
 
(c) by Buyer if there shall have been a material breach of any of the covenants
or agreements or any of the representations or warranties set forth in this
Agreement on the part of Seller, which breach would prevent Seller from
performing its obligations under this Agreement and which is not cured within 5
days following written notice to Seller, or which breach, by its nature or
timing, cannot be cured prior to Closing; provided that Buyer shall not have the
right to terminate this Agreement pursuant to this Section 9.1(c) if it is then
in material breach of any of representations, warranties, covenants or other
agreements hereunder;
 
(d) by Buyer or Seller if the Closing shall not have occurred on or before
June 1, 2010 (provided that the right to terminate this Agreement under this
Section 9.1(d) shall not be available to any party whose breach of this
Agreement or failure to fulfill any obligation under or pursuant to this
Agreement has been the cause, directly or indirectly of, or has resulted in, the
failure of the Closing to occur on or before such date);
 
(e) by Buyer or Seller, if any court of competent jurisdiction of any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated hereby and such order, decree, ruling or other action shall have
become final and non-appealable; or
 
(f) by Buyer or Seller, if the aggregate of the Title Defect Values,
Environmental Defect Values, preferential rights and Required Consents total
more than $5,000,000.
 
9.2. Effect of Termination.  If this Agreement is terminated pursuant to
Section 9.1 and the transactions contemplated by this Agreement are not
consummated, all further obligations of the parties under or pursuant to this
Agreement shall terminate without further liability of either party to the
other; provided, however, the obligations contained in this Section 9.2 and in
Sections 8.6 and 10.2 of this Agreement shall survive any such termination.
 
                           ARTICLE X                                
 
MISCELLANEOUS
 
10.1. Entire Agreement.  This Agreement and the documents referred to herein and
to be delivered pursuant hereto constitute the entire agreement between the
parties pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties, representations
or other agreements between the parties in connection with the subject matter
hereof, except as specifically set forth herein or therein.
 
10.2. Expenses.
 
(a) Whether or not the transactions contemplated by this Agreement are
consummated, each of the parties hereto shall pay the fees and expenses of their
respective counsel, investment bankers, financial advisors, accountants and
other experts and the other expenses incident to the negotiation and preparation
of this Agreement and consummation of the transactions contemplated hereby.
 
 
29
 
 

--------------------------------------------------------------------------------


 
 
 
(b) Buyer shall be solely responsible for all filings and recording of
assignments and other documents which transfer any of the Assets to Buyer or
which designate Buyer as the operator of the Assets and for all fees connected
with such filing or recording.  Upon request, Buyer shall advise Seller of the
pertinent recording data.  Seller shall not be responsible for any loss to Buyer
because of Buyer’s failure to file or record any such documents correctly or
promptly.
 
10.3. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction, except for matters concerning
real property located in the State of Louisiana, including oil and gas
interests, which matters will be governed  by, and construed in accordance with,
the laws of the State of Louisiana, without reference to the principles of
conflicts of laws or any other principle that could result in the application of
the laws of any other jurisdiction.
 
10.4. Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned or delegated by Seller or Buyer without
the prior written consent of Buyer or Seller, as applicable, and any purported
assignment or delegation in violation hereof will be null and void; except that
(i) a party may assign its rights and obligations under this Agreement to any
affiliate, but no such assignment shall relieve the assigning party of its
obligations hereunder and such assigning party shall cause its assignee to
perform its obligations under this Agreement and shall be responsible for any
failure of such assignee to comply with any representation, warranty, covenant
or other provision of this Agreement and (ii) Buyer may, after the Closing,
assign 50% of its rights and obligations under this Agreement to BG US
Production Company, LLC or any of its affiliates, but no such assignment shall
relieve the assigning party of its obligations hereunder and such assigning
party shall cause its assignee to perform its obligations under this Agreement
and shall be responsible for any failure of such assignee to comply with any
representation, warranty, covenant or other provision of this Agreement.
 
10.5. Notices.  All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or by messenger or by overnight delivery
service, or when mailed by registered or certified United States mail, postage
prepaid, return receipt requested, or when received via telecopy, telex or other
electronic transmission, in all cases addressed to the Person for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party in the manner
provided by this Section 10.5:
 
If to Seller:
Mainland Resources, Inc.
20333 SH 249, Suite 200
Houston, Texas  77070
Attention:  Michael J. Newport
Telecopy:  713-583-1162
With a copy to:
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Houston, Texas  75201
Attention:  Mark R. Wasem
Telecopy:  214-855-8200
If to Buyer:
LP
 
With a copy to:
 

 
 
30
 
 

--------------------------------------------------------------------------------


 
 
 
10.6. Counterparts; Headings.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Agreement.  The Table of Contents
and Article and Section headings in this Agreement are inserted for convenience
of reference only and shall not constitute a part hereof.
 
10.7. Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.
 
10.8. Interpretation.  Unless the context requires otherwise, all words used in
this Agreement in the singular number shall extend to and include the plural,
all words in the plural number shall extend to and include the singular and all
words in any gender shall extend to and include all genders.  All references to
contracts, agreements, leases or other understandings or arrangements shall
refer to oral as well as written matters.  The term “include” or any derivative
of such term does not mean that the items following such term are the only types
of such items.
 
10.9. Severability.  If any provision, clause or part of this Agreement, or the
application thereof under certain circumstances, is held invalid, the remainder
of this Agreement, or the application of such provision, clause or part under
other circumstances, shall not be affected thereby.
 
10.10. No Third-Party Reliance.  No third party is entitled to rely on any of
the representations, warranties and agreements contained in this Agreement, and
Seller and Buyer assume no liability to any third party because of any reliance
on the representations, warranties and agreements of Seller and Buyer contained
in this Agreement.
 
10.11. Like-Kind Exchange.  In the event either party so elects (the “Requesting
Party”) within two (2) business days prior to Closing, the other party agrees to
cooperate, as and to the extent reasonably requested by the Requesting Party, in
connection with the transactions contemplated herein to make such modifications
as may be necessary to qualify such transactions, in whole or in part, as a
“like-kind” exchange pursuant to Section 1031 of the Code.  The Requesting Party
shall have the right at any time prior to Closing to assign all or a portion of
its rights under this Agreement to a “Qualified Intermediary” (as that term is
defined in Treasury Regulations § 1.1031(k)-1(g)(4)) in order to accomplish the
transaction in a manner that will comply, either in whole or in part, with the
requirements of a like-kind exchange pursuant to Section 1031 of the Code.  Each
party acknowledges and agrees that any assignment of this Agreement (or any
rights hereunder) to a Qualified Intermediary shall not release any party from
any of its respective liabilities and obligations hereunder.  Neither party
represents to the other that any particular Tax treatment will be obtained by
reason of the transactions contemplated by this Section 10.11.
 
 
31
 
 

--------------------------------------------------------------------------------


 
 
 
10.12. Amendment; Waiver.  This Agreement may not be amended except by an
instrument in writing signed by all of the parties.  At any time prior to the
Closing, the parties may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto, or (c) waive
compliance with any of the covenants, agreements or conditions contained
herein.  Any agreement on the part of any party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 


32
 

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed as of the day and year first above written.
 
SELLER:
 
MAINLAND RESOURCES, INC.
 


 
By:                                                                           
Name: Michael J. Newport
Title: President and Chief Executive Officer
 
BUYER:
 
LP
 
By: LLC
 
By:                                                                           
Name:
 
Title:  Vice-President
 
 
33
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 


EXHIBIT A
 
PROCEDURE FOR CLAIMING TITLE DEFECTS
 
AND ADJUSTING THE PURCHASE PRICE
 
1. Title and Procedure.  From the date of this Agreement until 5:00 p.m. Central
time on the April 15, 2010 (the “Examination Period”), Seller will afford to
Buyer and its representatives reasonable access during normal business hours to
the offices, personnel and books and records of Seller in order for Buyer to
conduct a title examination as it may in its sole discretion choose to conduct
with respect to the Assets in order to determine whether Title Defects exist.
 
2. Accessible Information; Expenses; Confidential Information; Indemnification.
Buyer and its representatives may examine all abstracts of title, title
opinions, title files, ownership maps, lease files, assignments, division
orders, operating records and agreements, well files, financial and accounting
records, geological, geophysical, and engineering records, in each case insofar
as the same may now be in existence and in the possession of Seller, provided,
however, that Seller may withhold access to (a) all legally privileged documents
(other than title opinions) identified in writing by Seller which includes a
brief explanation of the nature of the privilege being asserted and (b)
information that Seller is prohibited from disclosing by third party
confidentiality restrictions; provided further that Seller will use its
reasonable efforts to obtain a waiver of any such restrictions in favor of
Buyer.  The cost and expense of Buyer’s review of the title to the Assets will
be borne solely by Buyer.  Buyer will not contact any of the customers or
suppliers of Seller or its Working Interest co-owners, operators, lessors or
surface interest owners, in connection with the transactions contemplated
hereby, whether in person or by telephone, e-mail, mail or other means of
communication, without the specific prior written authorization of Seller, which
consent will not be unreasonably withheld.
 
3. Notice of Asserted Title Defects.  If Buyer discovers any Title Defect
affecting any Lease set forth on Schedule 3.4(b), Buyer may notify Seller of
such alleged Title Defect from time to time prior to the expiration of the
Examination Period, provided that such allegation is made in good faith.  To be
effective, such notice (“Title Defect Notice”) must:
 
A.  
be in writing,

 
B.  
be received by Seller prior to the expiration of the Examination Period,

 
C.  
describe the Title Defect in reasonable detail including the basis therefore
(including any alleged variance in the Net Acres, Net Revenue Interest or
Working Interest of any Property) and any supporting documents,

 
D.  
identify the specific Assets to which such Title Defect relates, and

 
E.  
include the value of such Title Defect as determined by Buyer in good faith.

 
Notwithstanding anything to the contrary herein, at the end of the Examination
Period, any matters that may otherwise constitute a Title Defect, but of which
Seller has not been specifically notified by Buyer in accordance with the
foregoing, will be deemed to have been waived by Buyer for all purposes.
 
 
A-1
 
 

--------------------------------------------------------------------------------


 
 
 
4. Cure.  Upon the receipt of an effective Title Defect Notice from Buyer,
Seller will have the option, but not the obligation, to attempt to cure such
Title Defect during the Cure Period (as hereinafter defined) at Seller’s sole
cost and expense.  A Property affected by such Title Defect will be referred to
as a “Title Defect Property.”
 
5. Notice of Asserted Title Benefits.  If Seller discovers any Title Benefit
affecting any Lease set forth on Schedule 3.4(b), Seller may notify Buyer of
such alleged Title Benefit from time to time prior to the expiration of the
Examination Period, provided that such allegation is made in good faith.  To be
effective, such notice (“Title Benefit Notice”) must:
 
A.  
be in writing;

 
B.  
be received by Buyer prior to the expiration of the Examination Period;

 
C.  
describe the Title Benefit in reasonable detail including the basis therefore
(including any alleged variance in the Net Acres, Net Revenue Interest or
Working Interest of any Property) and any supporting documents;

 
D.  
identify the specific Assets to which such Title Benefit relates; and

 
E.  
include the value of such Title Benefit as determined by Seller in good faith.

 
Notwithstanding anything to the contrary herein, at the end of the Examination
Period, any matters that may otherwise constitute a Title Benefit, but of which
Buyer has not been specifically notified by Seller in accordance with the
foregoing, will be deemed to have been waived by Seller for all purposes.
 
6. Defensible Title.  As used in this Exhibit A, “Defensible Title” means, as of
the Closing Date, with respect to the Leases set forth and identified on
Schedule 3.4(b), such record title and ownership by Seller that:
 
A.  
entitles Seller to receive and retain from each Lease, without reduction,
suspension or termination, not less than the Net Acres and Net Revenue Interest
set forth and identified for each Lease set forth and identified on Schedule
3.4(b); and

 
B.  
is free and clear of all encumbrances except Permitted Encumbrances.

 
7. Title Defect Amount.  The Title Defect Amount with respect to a Title Defect
Property will be determined by taking into consideration the Allocated Value of
the Title Defect Property affected by such Title Defect, the portion of the
Title Defect Property subject to such Title Defect, and the legal effect of such
Title Defect on the Title Defect Property affected thereby; provided, however,
that:
 
A.  
if such Title Defect is the result of a discovery by Buyer that Seller owns
fewer Net Acres per Lease than the Net Acres reflected therefor on Schedule
3.4(b), then Buyer and Seller agree that the Title Defect Amount shall be equal
to the product of the Allocated Value for each Lease set forth on Schedule
3.4(b), as applicable, and the percentage reduction in such Net Acres as a
result of such Title Defect.  For all purposes hereunder, each Net Acre shall
have a value of $17,500.  For example, if Buyer were to discover that Seller
owns only 108.46 Net Acres in the Mary Griffith lease set forth on line 7 of
Schedule 3.4(b) for which Schedule 3.4(b) indicates Seller owns 109.46 Net Acres
in such Lease, then the Title Defect Amount would be $17,500 and the Allocated
Value for such Lease would be reduced by $17,500;

 
 
 
A-2
 
 

--------------------------------------------------------------------------------


 
 
 
B.  
if such Title Defect is in the nature of the Net Revenue Interest in a Lease
being less than the Net Revenue Interest set forth on Schedule 3.4(b) with
respect thereto and the corresponding Working Interest remains the same, then
the Title Defect Amount will be the Allocated Value for the relevant Lease
multiplied by the percentage reduction in such Net Revenue Interest as a result
of such Title Defect;

 
C.  
if such Title Defect is in the nature of an encumbrance, then the Title Defect
Amount will be the amount required to fully discharge such encumbrance; and

 
D.  
if the Title Defect results from any matter not described in subsections (a) or
(b) above, the Title Defect Amount will be an amount equal to the difference
between the value of the Title Defect Property with such Title Defect and the
value of such Title Defect Property without such Title Defect (taking into
account the Allocated Value of the Title Defect Property).  Notwithstanding the
foregoing, any matters that would otherwise constitute a Title Defect will not
be a Title Defect if it is not reasonably likely to affect the market value to
Buyer of the affected Asset based on the standards and practices of reasonably
prudent operators of oil and gas wells in the Haynesville Shale.

 
8. Title Benefit Amount.  The Title Benefit Amount with respect to a Title
Benefit Property will be determined by taking into consideration the Allocated
Value of the Title Benefit Property affected by such Title Benefit, the portion
of the Title Benefit Property subject to such Title Benefit, and the legal
effect of such Title Benefit on the Title Benefit Property affected thereby;
provided, however, that:
 
A.  
if such Title Benefit is the result of a discovery by Seller that Seller owns
more Net Acres per Lease than the Net Acres reflected therefor on Schedule
3.4(b), then Buyer and Seller agree that Title Benefit Amount shall be equal to
the product of the Allocated Value for each Lease set forth on Schedule 3.4(b),
as applicable, and the percentage increase in such Net Acres as a result of such
Title Benefit.  For all purposes hereunder, each Net Acre shall have a value of
$17,500.  For example, if Seller were to discover that Buyer owns 110.46 Net
Acres in the Mary Griffith lease set forth on line 7 of Schedule 3.4(b) for
which Schedule 3.4(b) indicates Seller owns 109.46 Net Acres in such Lease, then
the Title Benefit Amount would be $17,500 and the Allocated Value for such Lease
would be increased by $17,500;

 
 
 
A-3
 
 

--------------------------------------------------------------------------------


 
 
 
B.  
if such Title Benefit is in the nature of the Net Revenue Interest in a Lease
being more than the Net Revenue Interest set forth on Schedule 3.4(b) with
respect thereto and the corresponding Working Interest remains the same, then
the Title Benefit Amount will be the Allocated Value for the relevant Lease
multiplied by the percentage increase in such Net Revenue Interest as a result
of such Title Benefit;

 
C.  
if the Title Benefit results from any matter not described in subsection (a)
above, the Title Benefit Amount will be an amount equal to the difference
between the value of the Title Benefit Property with such Title Benefit and the
value of such Title Benefit Property without such Title Benefit (taking into
account the Allocated Value of the Title Benefit Property).

 
9. Procedures for Title Defects.
 
A.  
If Seller and Buyer agree that a Title Defect exists and if prior to the Closing
Date, Seller has been unable to cure such Title Defect (and there is no dispute
as to whether or not it has been cured), and Buyer and Seller agree that Seller
will not be able to cure such Title Defect within 60 days after the expiration
of the Examination Period (the “Cure Period”), then the Purchase Price will be
reduced by the Title Defect Amount, with respect to such Title Defect Property
(taking into account the results of any curative efforts made by or on behalf of
Seller with respect to such Title Defect Property).

 
B.  
If Seller and Buyer are unable to reach an agreement at any time as to whether a
Title Defect exists or, if it does exist, whether it has been cured or the
amount of the Title Defect Amount attributable to such Title Defect, then
dispute resolution procedures may be initiated by Seller or Buyer under Section
11 of this Exhibit A promptly following the inability to reach an agreement.

 
C.  
Buyer will act in good faith and reasonably cooperate with Seller after the
Closing to cure any Title Defects that have not been cured or resolved pursuant
to Section 9(a) of this Exhibit A.  If, at the end of the Cure Period, Seller
has been unable to cure a Title Defect (and there is no dispute as to whether or
not it has been cured), Seller will pay Buyer, within 30 days, the Title Defect
Amount with respect to such Title Defect (taking into account the value of the
results of any curative efforts made by or on behalf of Seller with respect to
such Title).

 
 
 
A-4
 
 

--------------------------------------------------------------------------------


 
 
 
 
Notwithstanding anything to the contrary contained herein, Seller will have the
option, but not the obligation, within 60 days after the resolution of any
dispute as to any Title Defect Property as to which the Title Defect Amount
exceeds fifty percent (50%) of the Allocated Value, to retain any Title Defect
Property or to cause to be assigned any Title Defect Property to Buyer and the
Purchase Price will be adjusted as set forth in Section 9(a) of this Exhibit
A.  If Seller exercises its option to retain any Title Defect Property, then
Buyer will transfer such Title Defect Property to Seller, and Seller will pay
Buyer an amount equal to the Allocated Value paid by buyer for such Title Defect
Property.

 
10. Procedures for Title Benefits.
 
A.  
If Seller and Buyer agree that a Title Benefit exists and agree upon Title
Benefit Amount, then the Purchase Price will be increased by the Title Benefit
Amount, with respect to such Title Benefit Property.

 
B.  
If Seller and Buyer are unable to reach an agreement at any time as to whether a
Title Benefit exists or, if it does exist, the amount of the Title Benefit
Amount attributable to such Title Benefit, then dispute resolution procedures
may be initiated by Seller or Buyer under Section 11 promptly following the
inability to reach an agreement.

 
11. Arbitration.
 
A.  
In the event of any dispute with respect to this Exhibit A, the parties hereto
agree to make reasonable efforts to come to a mutually acceptable resolution of
such dispute among themselves prior to the involvement of any third-party
intermediary.  If any party hereto elects to submit any dispute to arbitration
as specifically provided in this Section 11, then such party will notify the
other party in writing.  Within 15 days following such notice, Seller and Buyer
agree to jointly select an arbitrator.  For disputes regarding Title Defects,
Title Defect Amounts, Title Benefits or Title Benefit Amounts the arbitrator
will be an experienced oil and gas attorney licensed in Louisiana with at least
15 years of experience with U.S. oil and gas legal and business matters,
including title examinations and oil and gas transactions.  This person will be
the sole arbitrator (the “Title Defect Arbitrator”) to hear and decide all
existing disputes regarding asserted Title Defects, Title Defect Amounts, Title
Benefits or Title Benefit Amounts.  If Seller and Buyer are unable to agree on
the Title Defect Arbitrator within the 15 day period, any Party hereto may apply
to a court in the State of Texas, regarding asserted Title Defects, Title Defect
Amounts, Title Benefits, or Title Benefit Amounts for the selection of a Title
Defect Arbitrator or, respectively, with the qualifications set forth in this
paragraph.

 
B.  
Any arbitration hearing, if one is desired by the Title Defect Arbitrator, will
be held in Harris County, Texas, or such other location acceptable to both
parties and the Title Defect Arbitrator.  The Parties may mutually elect to
conduct the proceeding by written submissions from Seller and Buyer with
exhibits, including interrogatories, supplemented with appearances by Buyer and
Seller as the Title Defect Arbitrator may desire.  The arbitration proceeding,
subject only to the terms hereof, will be conducted informally and expeditiously
(the intention of the parties being that the Arbitration shall allow only that
minimum discovery determined by the Arbitrator to be reasonably necessary to
protect the integrity of the process) and in such a manner as to result in a
good faith resolution as soon as reasonably possible under the
circumstances.  The decision of the Title Defect Arbitrator with respect to such
remaining disputed matters will be reduced to writing and binding on the
parties.  Judgment upon the award(s) rendered by the Title Defect Arbitrator may
be entered and execution had in any court of competent jurisdiction, or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement.  Seller and Buyer will bear their own legal fees and
other costs incurred in presenting their respective cases.  The charges and
expenses of the Title Defect Arbitrator will be shared equally by the parties.

 
 
 
A-5
 
 

--------------------------------------------------------------------------------


 
 
 
C.  
The arbitration will commence as soon as possible after the Title Defect
Arbitrator is selected in accordance with the provisions of this Section 11 of
this Exhibit A.  In fulfilling his or her duties with respect to determining the
amount of a Title Defect Amount or Title Benefit Amount, the Title Defect
Arbitrator may consider such matters as, in the opinion of the Title Defect
Arbitrator, are necessary or helpful to make a proper valuation; however, the
Title Defect Arbitrator will be bound by those factors set forth in Sections 7
and 8, respectively.  Furthermore, the Title Defect Arbitrator may consult with
and engage disinterested third parties to advise the Title Defect Arbitrator
including, without limitation, geologists, geophysicists, petroleum engineers,
title and oil and gas lawyers, accountants and consultants, and the fees and
expenses of such third parties will be considered to be charges and expenses of
the Title Defect Arbitrator.  The sole remedy in any arbitration award will be
resolution of alleged Title Defects, Title Defect Amounts, Title Benefits, and
Title Benefit Amounts and the Title Defect Arbitrator will not award any other
remedy, including, without limitation, equitable relief, actual damages,
consequential, exemplary or punitive damages, attorneys’ fees or interest
reflecting the time value of money.

 
D.  
Any replacement Title Defect Arbitrator, should one become necessary, will be
selected in accordance with the procedure provided above for the initial
selection of the Title Defect Arbitrator.

 
E.  
As to any determination of amounts owing under the terms of this Section 11 of
this Exhibit A, no lawsuit based on such claimed amounts owing will be commenced
by either Buyer or Seller, other than to compel arbitration proceedings or
enforce the award of the Title Defect Arbitrator.

 
F.  
All privileges under state and federal law, including attorney-client and
work-product privileges, will be preserved and protected to the same extent that
such privileges would be protected in a federal or state court proceeding
applying state or federal law, as the case may be.

 
12. Uncured Title Defects and Title Benefits.  If any dispute resolution
procedures initiated pursuant to Section 11 of this Exhibit A are finally
resolved after Closing, then within 10 days after the date of the final
resolution of any such arbitration of any alleged Title Defect or Title Benefit
hereunder (as set forth in Section 11 of this Exhibit A), Seller will pay Buyer
an amount, if any, equal to such final resolution of such Title Defect and Buyer
will pay Seller an amount, if any, equal to such final resolution of such Title
Benefit.
 
 
A-6
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
PROCEDURE FOR CLAIMING ENVIRONMENTAL DEFECTS
 
AND ADJUSTING THE PURCHASE PRICE
 
1.           Environmental Review.
 
A.           Environmental Access.  Prior to the expiration of the Examination
Period, subject to the restrictions contained in this Agreement and any required
consent or waiver of any third person, Seller shall (i) permit Buyer and
representatives of Buyer and its lenders to have reasonable access and at
reasonable times in the Seller’s offices, and in a manner so as not to interfere
unduly with the business operations of Seller, to Seller’s environmental files
and records in Seller’s possession relating to the Assets insofar as Seller may
do so without waiving any attorney/client work product or like privilege, and
(ii) use reasonable efforts to permit Buyer, its representatives and consultants
to have reasonable access to the Assets for the purpose of allowing Buyer, its
representatives and consultants to inspect and/or audit the Assets for any
Environmental Defects (collectively, “Buyer’s Environmental Review”), all at
Buyer’s sole risk, cost and expense
 
B.           Conduct of Review.  Prior to conducting Buyer’s Environmental
Review, Buyer shall furnish Seller with a written proposed scope of Buyer’s
Environmental Review, including a description of the activities to be conducted
and the locations of such activities.  Buyer shall not commence any activity
proposed to be included in Buyer’s Environmental Review unless and until such
activity (including the location thereof) has been approved in writing by Seller
which approval shall not be unreasonably withheld or delayed; provided, that if
Seller declines to approve a proposed activity, Buyer may elect to exclude the
affected property from the transaction and the Purchase Price will be adjusted
downward accordingly.  Seller shall have the right to be present during any
inspection (including Buyer’s Environmental Review) of the Assets and shall have
the right, at its option and expense, to split samples with Buyer.
 
C.           Buyer’s Responsibility for Review.  In connection with Buyer’s
Environmental Review, Buyer agrees that Buyer and Buyer’s employees, agents and
contractors shall comply with all laws and shall exercise due care with respect
to the Assets and their condition, taking into consideration the characteristics
of any wastes or substances found thereon, and in light of all relevant facts
and circumstances.  Specifically, but without limitation, when handling solid
waste or Hazardous Substances, if any, discovered during the inspection of the
Assets, Buyer and Buyer’s employees, agents and contractors shall handle such
waste or substances in accordance with all laws.  Any soil or water samples
taken by Buyer from the Assets shall become the sole property and possession of
Buyer and will be managed consistent with the applicable rules and regulations
of the U.S. Environmental Protection Agency and other applicable Governmental
Authority.  Promptly after completing Buyer’s Environmental Review, Buyer shall,
at its sole cost and expense, restore the Assets substantially to their original
condition, in accordance with good engineering practice, if changed due to
Buyer’s Environmental Review.  Failure by Buyer to comply with the requirements
of this subsection within a reasonable time period will entitle (but shall not
obligate) Seller to take any action deemed necessary or appropriate by Seller to
correct such failure, all at Buyer’s expense.  Prior to Closing, Buyer shall
maintain and shall cause its partners, officers, directors, employees, agents,
representatives, contractors, consultants and advisors to maintain all
information obtained pursuant to Buyer’s Environmental Review strictly
confidential and shall not disclose the same to any third person without the
prior written consent of Seller, except to the extent required by law.  Buyer
shall provide Seller’s counsel with copies of any reports prepared and
analytical test results received by Buyer or Buyer’s consultants promptly
following Buyer’s or such consultant’s preparation or receipt of the
same.  Buyer does hereby indemnify and hold harmless, release and agree to
defend Seller and its officers, directors, employees and agents from and against
any and all liabilities arising out of any violation by Buyer, its consultants
or their officers, directors, employees, agents, representatives, contractors,
consultants and advisors of any Environmental Law, the provisions of this
Section or, in whole or in part, from their inspection or testing of the Assets
or handling any substances or samples in connection therewith, regardless of any
concurrent negligence or strict liability on the part of Seller and its
officers, directors, employees and agents and regardless of the form of claim
whether at common law, strict liability, negligence or under any statute or
regulation.
 
 
B-1
 
 

--------------------------------------------------------------------------------


 
 
 
 
2.           Environmental Liabilities and Obligations.
 
           A.           Retained Environmental Liabilities.  Upon Closing, if
and to the extent the aggregate Environmental Defect Values exceed $200,000 (the
“Defect Threshold”), and subject to subsection 2.C. below, Seller shall retain
and pay, perform, fulfill and discharge all claims, cost, expenses, liabilities
and obligations accruing or relating to and release Buyer from all Losses
attributable to and relating to Environmental Defects for which Seller receives
a timely Environmental Defect Notice (the “Retained Environmental Liabilities”).
 
           B.           Assumed Environmental Liabilities.  Subject to the
provisions in Section 3, Contested Environmental Defects, if the aggregate
Environmental Defect Values do not exceed the Defect Threshold, upon Closing
Buyer shall assume and pay, perform, fulfill and discharge and release Seller
from all Losses relating to environmental conditions in, on or under the Assets
attributable to the period of time before and after the Effective Time
(collectively, the “Assumed Environmental Liabilities”).  If Buyer fails to
timely deliver an Environmental Defect Notice with respect to an Asset, Buyer
shall be deemed to (i) accept the environmental condition(s) in, on and under
that Asset or the Assets, (ii) have waived its right to claim an Environmental
Defect with respect to that particular condition in, on or under the Assets and
(iii) include the particular environmental condition(s) as part of the Assumed
Environmental Liabilities.
 
           C.           Remedies.  If the aggregate Environmental Defect Values
exceed the Defect Threshold, Seller shall elect one of the following options:
(i) remediate the condition on the affected Assets comprising the specified
Environmental Defect(s) as promptly as practicable (and retain its obligation to
indemnify and defend Buyer from any Losses relating to such Environmental
Defects), such remediation to be consistent with Environmental Laws; (ii)
exclude the affected Asset from the transaction and reduce the Purchase Price by
the Allocated Value of such Asset, or (iii) if agreed to by Buyer, in its sole
discretion, leave such affected Assets in the transaction and reduce the
Purchase Price by the amount of the aggregate Environmental Defect Values, in
which event Buyer shall release Seller from any further Retained Environmental
Liability relating to the Environmental Defects so satisfied.  Seller will be
deemed to have adequately completed the remediation set forth in option (i) upon
receipt of either (x) a certificate or approval from the applicable Governmental
Authority that the remediation has been implemented to the extent necessary to
comply with existing regulatory requirements or (y) a certification from a
licensed professional engineer approved by Buyer that the remediation has been
completed to the extent necessary to comply with existing regulatory
requirements if the approval or certification specified in clause (x) cannot be
obtained because provision for such approval or certification is not provided
under applicable Environmental Law.  In the event Seller elects option (ii)
above as to any portion of the Assets, Buyer may waive the relevant
Environmental Defect in lieu thereof.
 
 
B-2
 
 

--------------------------------------------------------------------------------


 
 
 
 
3.           Contested Environmental Defects.  If Seller contests the existence
of an Environmental Defect or the Environmental Defect Value, Seller shall
notify Buyer in writing on or before five (5) days after receipt of the
Environmental Defect Notice (“Rejection Notice”).  The Rejection Notice shall
state with reasonable specificity the basis of the rejection of the
Environmental Defect or the Environmental Defect Value.  Within three business
days of receipt of the Rejection Notice, representatives of Buyer and Seller
knowledgeable in environmental matters shall meet and, either (i) mutually agree
to reject the particular Environmental Defect or (ii) agree on the validity of
such Environmental Defect and the Environmental Defect Value.  If the Parties
cannot agree on either options (i) or (ii) in the preceding sentence, the
Environmental Defect and/or the Environmental Defect Value subject to the
Rejection Notice shall be resolved in accordance with the arbitration procedures
set forth in Section 4 below.  If Seller fails to timely deliver a Rejection
Notice, Seller shall be deemed to have accepted the validity of the
Environmental Defect and Buyer’s estimate of the Environmental Defect Value, and
shall be deemed to have waived its own option to contest the Environmental
Defect pursuant to this Section.
 
4.           Arbitration.
 
A.           In the event of any dispute with respect to this Exhibit B, the
parties hereto agree to make reasonable efforts to come to a mutually acceptable
resolution of such dispute among themselves prior to the involvement of any
third-party intermediary.  If any party hereto elects to submit any dispute to
arbitration as specifically provided in this Section 4, then such party will
notify the other party in writing.  Within 15 days following such notice, Seller
and Buyer agree to jointly select an arbitrator.  For disputes regarding
Environmental Defects the arbitrator will be an oil and gas attorney licensed in
Louisiana with at least 15 years of experience with U.S. oil and gas legal and
business matters, including environmental examinations and oil and gas
transactions.  This person will be the sole arbitrator (the “Environmental
Defect Arbitrator”) to hear and decide all existing disputes regarding asserted
Environmental Defects.  If Seller and Buyer are unable to agree on the
Environmental Defect Arbitrator within the 15 day period, any party hereto may
apply to a court in the State of Texas, regarding asserted Environmental Defects
for the selection of a Environmental Defect Arbitrator or, respectively, with
the qualifications set forth in this paragraph.
 
B.           Any arbitration hearing, if one is desired by the Environmental
Defect Arbitrator, will be held in Harris County, Texas, or such other location
acceptable to both parties and the Environmental Defect Arbitrator.  The Parties
may mutually elect to conduct the proceeding by written submissions from Seller
and Buyer with exhibits, including interrogatories, supplemented with
appearances by Buyer and Seller as the Environmental Defect Arbitrator may
desire.  The arbitration proceeding, subject only to the terms hereof, will be
conducted informally and expeditiously (the intention of the parties being that
the Arbitration shall allow only that minimum discovery determined by the
Arbitrator to be reasonably necessary to protect the integrity of the process)
and in such a manner as to result in a good faith resolution as soon as
reasonably possible under the circumstances.  The decision of the Environmental
Defect Arbitrator with respect to such remaining disputed matters will be
reduced to writing and binding on the parties.  Judgment upon the award(s)
rendered by the Environmental Defect Arbitrator may be entered and execution had
in any court of competent jurisdiction, or application may be made to such court
for a judicial acceptance of the award and an order of enforcement.  Seller and
Buyer will bear their own legal fees and other costs incurred in presenting
their respective cases.  The charges and expenses of the Environmental Defect
Arbitrator will be shared equally by the parties.
 
 
B-3
 
 

--------------------------------------------------------------------------------


 
 
 
 
C.           The arbitration will commence as soon as possible after the
Environmental Defect Arbitrator is selected in accordance with the provisions of
this Section 4 of this Exhibit B.  In fulfilling his or her duties with respect
to determining the value of an Environmental Defect, the Environmental Defect
Arbitrator may consider such matters as, in the opinion of the Environmental
Defect Arbitrator, are necessary or helpful to make a proper valuation; however,
the Environmental Defect Arbitrator will be bound by those factors set forth in
Sections 2.  Furthermore, the Environmental Defect Arbitrator may consult with
and engage disinterested third parties to advise the Environmental Defect
Arbitrator including, without limitation, geologists, geophysicists, petroleum
engineers, oil and gas lawyers, accountants and consultants, and the fees and
expenses of such third parties will be considered to be charges and expenses of
the Environmental Defect Arbitrator.  The sole remedy in any arbitration award
will be resolution of alleged Environmental Defects and the Environmental Defect
Arbitrator will not award any other remedy, including, without limitation,
equitable relief, actual damages, consequential, exemplary or punitive damages,
attorneys’ fees or interest reflecting the time value of money.
 
D.           Any replacement Environmental Defect Arbitrator, should one become
necessary, will be selected in accordance with the procedure provided above for
the initial selection of the Environmental Defect Arbitrator.
 
E.           As to any determination of amounts owing under the terms of this
Section 4 of this Exhibit B, no lawsuit based on such claimed amounts owing will
be commenced by either Buyer or Seller, other than to compel arbitration
proceedings or enforce the award of the Environmental Defect Arbitrator.
 
F.           All privileges under state and federal law, including
attorney-client and work-product privileges, will be preserved and protected to
the same extent that such privileges would be protected in a federal or state
court proceeding applying state or federal law, as the case may be.
 
5.           Uncured Environmental Defects.  If any dispute resolution
procedures initiated pursuant to Section 4 of this Exhibit B are finally
resolved after Closing, then within 10 days after the date of the final
resolution of any such arbitration of any alleged Environmental Defect hereunder
(as set forth in Section 4 of this Exhibit B), Seller will pay Buyer an amount,
if any, equal to such final resolution of such Environmental Defect.
 
 
B-4
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
EXHIBIT C
 
FORM OF ASSIGNMENT, CONVEYANCE AND BILL OF SALE
 


THIS ASSIGNMENT, BILL OF SALE AND CONVEYANCE (this “Assignment”), effective as
of 12:01 a.m. (local time) on January 1, 2010 (the “Effective Time”), is made
from Mainland Resources, Inc., a Nevada corporation, 20333 SH 249, Suite 200,
Houston, Texas  77070 (the “Assignor”), to LP, a Delaware limited partnership,
12377 Merit Drive, Suite 1700, Dallas, Texas 75251 (the “Assignee”).
 
ARTICLE I
 
GRANTING AND HABENDUM
 
For Ten Dollars ($10.00) and other good and valuable consideration, the receipt,
and sufficiency of which are hereby acknowledged, Assignor does hereby grant,
bargain, sell, transfer, convey, set over, assign and deliver unto Assignee, its
successors and assigns, effective for all purposes as of the Effective Time and
subject to the matters set forth herein, the Assets. The term “Assets” shall
mean all of Assignor’s right, title and interest in and to the following:
 
(i)           Leasehold.  All Assignor’s right, title and interest in and to all
oil, gas and mineral leases described in EXHIBIT “A”, including renewals,
extensions, ratifications and amendments to such leases, and further including
working interests, rights of assignment and reassignment, net revenue interests,
bonus, rentals, royalties, executive rights, reversionary rights and undeveloped
locations under or in oil, said gas and mineral leases, and interests in rights
to explore for and produce oil, gas or other minerals and the non-exclusive
right to utilize all rights of way, rights of ingress and egress, road, pipeline
and other easement rights, and any other rights, titles, interests, permits or
privileges, that relate directly to or are used in connection with the leasehold
rights, titles and interests described in EXHIBIT “A” attached and made a part
hereof,  all of such right, title and interest described in this clause (i)
being hereinafter referred to herein as the “Leases” or in some cases “Lease” if
the context requires;
 
(ii)           Wells and Equipment.  All of Assignor’s right, title and interest
in and to those wells listed on EXHIBIT “B”, and all related personal property,
equipment, fixtures, improvements and permits necessary for the use or operation
of said wells (“Wells”); and
 
(iii)           Contract Rights.  All of  Assignor’s right, title and interest
in or derived from unit agreements, orders and decisions of regulatory
authorities establishing or relating to units, operating agreements, exploration
agreements, communitization agreements, farmout agreements and farmin agreements
and any other agreements relating to the Leases and Wells (collectively, the
“Contracts”), including, without limitation, the Contracts set forth on EXHIBIT
“C” attached hereto.
 
TO HAVE AND TO HOLD the Assets, together with all and singular the rights,
privileges, contracts and appurtenances, in any way appertaining or belonging
thereto, unto Assignee, its successors and assigns, forever, subject to the
matters set forth herein.
 
 

--------------------------------------------------------------------------------


 
 
 
ARTICLE II
 
SPECIAL WARRANTY OF TITLE AND DISCLAIMERS
 
Section 2.01 Special Warranty of Title.  Assignor hereby agrees to warrant and
defend title to the Assets solely unto Assignee (and its affiliates) against
every person whomsoever lawfully claiming or to claim the same or any part
thereof, by, through or under Assignor, but not otherwise; subject, however, to
the Permitted Encumbrances (as such term is defined in the Purchase Agreement
described below).  Assignee shall have full rights of substitution and
subrogation to all warranties and covenants heretofore given by others not
affiliated with Assignor with respect to the Leases or any part thereof. 
 
Section 2.02                      Disclaimer.  Except as set forth in the
Purchase Agreement, SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS
AND NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO
(I) PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES, GAS BALANCING
INFORMATION OR THE QUALITY, QUANTITY, OR VOLUME OF THE RESERVES OF HYDROCARBONS,
IF ANY, ATTRIBUTABLE TO THE ASSETS, (II) THE ACCURACY, COMPLETENESS OR
MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL) NOW,
HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF SELLER, (III) THE
ENVIRONMENTAL CONDITION OF THE PROPERTIES, (IV) ANY IMPLIED OR EXPRESS WARRANTY
OF MERCHANTABILITY, (V) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (VI) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS
OR SAMPLES OF MATERIALS, (VII) ANY RIGHTS OF PURCHASERS UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, AND (VIII) ANY AND ALL IMPLIED
WARRANTIES EXISTING UNDER APPLICABLE LAW; IT BEING THE EXPRESS INTENTION OF BOTH
BUYER AND SELLER THAT SUBJECT TO AND WITHOUT LIMITING SELLER’S EXPRESS
REPRESENTATION AND WARRANTIES CONTAINED HEREIN, THE PERSONAL PROPERTY, EQUIPMENT
AND FIXTURES INCLUDED WITHIN THE PROPERTIES ARE TO BE CONVEYED TO BUYER IN THEIR
PRESENT CONDITION AND STATE OF REPAIR, AND THAT BUYER HAS MADE OR CAUSED TO BE
MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.  SELLER AND BUYER AGREE THAT,
TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF
CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR
THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.
 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.01 Construction. The captions in this Assignment are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Assignment. Assignor and Assignee
acknowledge that they have participated jointly in the negotiation and drafting
of this Assignment and as such they agree that if an ambiguity or question of
intent or interpretation arises hereunder, this Assignment shall not be
construed more strictly against one party than another on the grounds of
authorship.
 
 

--------------------------------------------------------------------------------


 
 
 
Section 3.02 No Third Party Beneficiaries. Nothing in this Assignment shall
provide any benefit to any third party or entitle any thirty party to any claim,
cause of action, remedy or right of any kind, it being the intent of the parties
hereto that this Assignment shall otherwise not be construed as a third party
beneficiary contract.
 
Section 3.03 Assignment. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
Section 3.04 Governing Law. This Assignment, other documents delivered pursuant
hereto and the legal relations between the parties hereto shall be governed and
construed in accordance with the laws of the State of Louisiana.
 
Section 3.05 Counterpart Execution. This Assignment may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each party that executes the same whether or not all of such parties execute the
same counterpart. If counterparts of this Assignment are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one
Assignment, but each counterpart shall be considered an original.
 
Section 3.06 Recording. To facilitate the recording or filing of this
Assignment, the counterpart to be recorded in a given parish may contain only
that portion of the exhibits that describes Assets located in that parish. In
addition to filing this Assignment, the parties hereto shall execute and file
with the appropriate authorities, whether federal, state or local, all forms or
instruments required by applicable law to effectuate the conveyance contemplated
hereby. Said instruments shall be deemed to contain all of the exceptions,
reservations, rights, titles and privileges set forth herein as fully as though
the same were set forth in each such instrument. The interests conveyed by such
separate assignments are the same, and not in addition to the Assets conveyed
herein.
 
Section 3.07 Purchase Agreement. This Assignment is subject to all of the terms
and conditions of the Purchase and Sale Agreement dated March 12, 2010 by and
between Assignor and Assignee (the “Purchase Agreement”).  If there is a
conflict between the terms of the Purchase Agreement and the terms of this
Assignment, the terms of the Purchase Agreement shall control to the extent of
the conflict.  Assignor and Assignee intend that the terms of the Purchase
Agreement remain separate and distinct from and not merge into the terms of this
Assignment.
 


 
[Signatures on following page]
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, this Assignment is executed by the parties on the date of
their respective acknowledgments below, but shall be effective for all purposes
as of the Effective Time.
 
WITNESSES:                                                                ASSIGNOR:

 
 
                                                                                       
MAINLAND RESOURCES, INC.
 
By:                                                                          
By:                 
Name:                                                                     
Name:                                                           
                                                                                        
Title:
                                                           
By:                                                           
Name:                                                           
 
 
WITNESSES:                                                                ASSIGNEE:


                                                                                        
LP

                                                                                        
a Delaware limited partnership
 
By:                                                                    
      By:    LLC
Name:                                                                      a
Delaware limited liability company
                                                                                        
Its: General Partner
 
By:                                                           
Name:                                                                             
By:                                                                       
 Vice President
 
 

 
 
 

--------------------------------------------------------------------------------

 


STATE OF TEXAS §
 
 
COUNTY OF DALLAS §
 
This foregoing instrument was acknowledged before me this ___ day of
____________, 2010, by ______________, the ____________ of Mainland Resources,
Inc., on behalf of such company.
 


NOTARY PUBLIC, STATE OF TEXAS
 
STATE OF TEXAS §
 
 
COUNTY OF DALLAS §
 
This foregoing instrument was acknowledged before me this ___ day of
____________, 2010, by Vice President of LLC, General Partner of L.P., on behalf
of such limited partnership.
 
_______________________
NOTARY PUBLIC, STATE OF TEXAS






 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF FIRPTA AFFIDAVIT


ATTACHED TO AND MADE PART OF THAT CERTAIN PURCHASE AGREEMENT BY AND AMONG
MAINLAND RESOURCES, INC., AS SELLER
AND
LP, AS BUYER
DATED MARCH 12, 2010


FORM OF CERTIFICATE OF NON-FOREIGN STATUS


Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by Mainland Resources,
Inc.  (“Seller”), the undersigned hereby certifies under penalties of perjury
the following on behalf of Seller:


 
1.
Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations) nor a nonresident alien for U.S. income tax purposes;



 
2.
Seller is not a disregarded entity as defined in Treasury Regulation Section
1.1445-2(b)(2)(iii).



 
3.
Seller’s U.S. employer identification number is _____________; and



 
4.
Seller’s office address is ___________



Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.




_______________________________




By:_________________________________                                                                                           Date:  ______________,
2010
Name:           ______________________________
Title:________________________________




 
 

--------------------------------------------------------------------------------

 
 
 


STATE OF __________                                           §
§
COUNTY OF ________                                           §


This instrument was acknowledged before me on this ___ day of __________, 2010
by ______________, ______________ of.






Notary Public
My Commission Expires:

 

                                                      





 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 2.1(a)
 
EXCLUDED ASSETS
 




 
(a) The oil and gas leases excluded in accordance with the procedures set forth
in Section 5.6, Section 7.4 or on Exhibit A or B.
 
(b) A copy of the Books and Records.
 
(c) Any other assets held by Seller or its affiliates, including any other
assets held by Seller in DeSoto Parish, Louisiana.
 




 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 2.3(a)(iv)
 
CERTAIN DRILLING AND COMPLETION COSTS
 
Summary of drilling, completions costs and operating costs as of 3/2/10
 
1.  
Paul Little 7H No. 1 Well - $837,039.26 - drilling costs

 
2.  
Dehan et al 15 #1H - $2,436,914.11 - drilling and completion; $58,612.45 -
operating costs

 
3.  
Griffith 11#1- $22,639.68 - operating costs as of effective date

 
4.  
International Paper Co 12H Well - $1,457,985.00- drilling costs as of effective
date

 
5.  
Stevenson Douglas LLC et al #1 - $2,007,977.56 – drilling and completion costs
as of effective date

 


 
Total - $6,821,167.77
 


 
 

--------------------------------------------------------------------------------

 


 SCHEDULE 2.3(b)(iv)
 
ACCRUED SUSPENSE FUNDS
 


NONE.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.3
 
VIOLATIONS OF CONFLICTS
 


 
NONE.
 


 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 3.4(a)
 
LEASED PERSONAL PROPERTY
 


 
NONE.
 


 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.4(b)
 
LEASES AND WELLS
(INCLUDING NET ACRES, WI, NRI AND ALLOCATED VALUES)
 
Seller will sell all of its rights in the Leases set forth below only as to
depths 100 feet below the stratigraphic equivalent of the base of the Cotton
Valley formation, as identified at 10,260 feet log depth in the electric log of
the Winchester Samuels 23-1 well (API# 17-031-24064).
 


 
SEE ATTACHED
 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.5(a)
 
PROPERTY AGREEMENTS
 
1.  
Letter Agreement between Mainland Resources, Inc. and Petrohawk Energy
Corporation, dated July 14, 2008.

 
2.  
Operating Agreement between Petrohawk Operating Company, Petrohawk Properties,
LP and Mainland Resources, Inc., dated August 1, 2008.

 


 


 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 3.5(b)
 
MATTERS RELATING TO PROPERTY AGREEMENTS
 


NONE.
 


 
 

--------------------------------------------------------------------------------

 




 


SCHEDULE 3.6
 
UNPAID RENTALS, ROYALTIES, OVERRIDING ROYALTY INTERESTS AND OTHER PAYMENTS
 


 
NONE.
 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.7
 
COMPLIANCE WITH LAW
 


NONE.
 






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.8
 
LITIGATION
 
NONE.
 


 


 


 


 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 3.12
 
OUTSTANDING COMMITMENTS, AFEs and INVOICES
 


 
NONE.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.13
 
PREFERENTIAL RIGHTS AND REQUIRED CONSENTS
 


 
There are no Preferential Rights to Purchase.
 
Listed below please find the leases that contain consent to assign language.
 


Lessor
Lessee
Book
/
Page
Comments
Weyerhaeuser Company
Petrohawk Properties, LP
953
/
771
Approval requires prior written consent.



 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.3
 
SELLER’S SURETY BONDS AND LETTERS OF CREDIT
 
NONE.
 


 
 

--------------------------------------------------------------------------------

 

